[exhibit101thirdamendment001.jpg]
Execution Version THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
RCM6, LLC Dated effective as of January 1, 2016 4080228.4



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment002.jpg]
TABLE OF CONTENTS Pages ARTICLE I DEFINITIONS
.........................................................................................................2
Section 1.1 Definitions
.......................:...................................................................................2
Section 1.2 Construction of Certain Terms and Phrases
......................................................15 ARTICLE II FORMATION;
OFFICES; TERM
.....................................................................16 Section
2.1 Formation and Continuation of the Company
..................................................16 Section 2.2 Name, Office
and Registered A~
................................................................16 Section 2.3
Purpose
..............................................................................................................16
Section 2.4 Term
..................................................................................................................16
Section 2.5 Organizational and Fictitious Name Filings; Protection of Limited
Liabilitv.............................................................................................................16
Section 2.6 No Partnership Intended
....................................................................................17
ARTICLE III RIGHTS AND OBLIGATIONS OF THE MEMBERS
..................................17 Section 3.1 Members; Membership Interest
........................................................................17
Section 3.2 Meetin~s
............................................................................................................17
Section 3.3 Management Ri~hts•
.........................................................................................18
Section 3.4 Other Activities
.................................................................................................18
Section 3.5 No Right to Withdraw
.......................................................................................19
Section 3.6 Limitation of Liability of Members
..................................................................19 Section 3.7
No Deficit Restoration Obli at~ion
....................................................................19 Section
3.8 Company Property; Membership Interests
........................................................19 Section 3.9
Retirement Resignation, Expulsion, Bankruptcy or Dissolution of a
Member.............................................................................................................19
Section 3.10 Covenant Re a~ rding Sales to Related Persons
..................................................20 Section 3.11 Covenant Re ag
rding TEFRA
............................................................................20
Section 3.12 Involuntary Transfer
..........................................................................................21
Section 3.13 Seller Desi i~ee
..................................................................................................22
Section 3.14 Covenant Re a~ rding Tax-Exempt Use Property
...............................................22 Section 3.15 Right to Observe
and Inspect and Consult with Company Professionals and Contractors .
................................................................................................22
Section 3.16 Limited Withdrawal Ri~
..............................................................................23
ARTICLE IV CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
..............................23 Section 4.1 Capital Contributions
........................................................................................23
Section 4.2 Capital Contribution Schedule
..........................................................................27
Section 4.3 Capital Accounts
...............................................................................................27
Section 4.4 Defaulted Capital Contributions
.......................................................................28
Section 4.5 No Third Party Beneficiary
...............................................................................29



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment003.jpg]
Pages ARTICLE V ALLOCATIONS
...................................................................................................29
Section 5.1 Allocations
........................................................................................................29
Section 5.2 Allocations Following Condemnation, Casualty, etc
........................................29 Section 5.3 Special Allocations
............................................................................................29
Section 5.4 Tax Allocations
.................................................................................................30
Section 5.5 Transfer or Change in Company Interest
..........................................................31 ARTICLE VI
DISTRIBUTIONS
...............................................................................................31
Section 6.1 Distributions
......................................................................................................31
Section 6.2 Withdrawal of Capital
.......................................................................................31
Section 6.3 Withholding Taxes
............................................................................................31
Section 6.4 Distributions Following Condemnation, Casualty etc
.....................................31 Section 6.5 Limitation Upon
Distributions
..........................................................................32
ARTICLE VII ACCOUNTING AND RECORDS
...................................................................32 Section
7.1 Fiscal Year .
.......................................................................................................32
Section 7.2 Books and Records and Ins~ection
...................................................................32 Section
7.3 Bank Accounts, Notes and Drafts
.....................................................................33 Section
7.4 Financial Reports
..............................................................................................34
Section 7.5 Partnership Status and Tax Elections
................................................................35 Section 7.6
Company Tax Returns
.......................................................................................35
Section 7.7 Tax Audits
.........................................................................................................36
Section 7.8 Other Reports and Information
.........................................................................37
ARTICLE VIII MANAGEMENT
.............................................................................................39
Section 8.1 Manager
.............................................................................................................39
Section 8.2 Tax Event
..........................................................................................................42
Section 8.3 Exercise of Termination Right
..........................................................................43
Section 8.4 Management Fee; Expenses of the Company
...................................................43 Section 8.5 Removal or
Resignation of the Manager
..........................................................43 Section 8.6 Third
Party Reliance .
........................................................................................43
Section 8.7
Officers.'...........................................................................................................43
Section 8.8 Contracts with Affiliates
...................................................................................44
Section 8.9 Operating Protocols
...........................................................................................44
Section 8.10 Insurance
...........................................................................................................44
Section 8.11 Duties, Liabilities and Exculpation
...................................................................45 Section
8.12 Company Indemnification
.................................................................................46
Section 8.13 Enforcement of Compan~Ri~hts
......................................................................46 Section
8.14 Operatingand Maintenance A~reement
............................................................47 ARTICLE IX
APPROVED BUDGETS
....................................................................................47
Section 9.1 Pre~aration
........................................................................................................47
Section 9.2 Amendments and Supplements
.........................................................................48 ii



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment004.jpg]
Pales ARTICLE X TRANSFERS; DUTY OF FIRST OFFER
.........................................................48 Section 10.1
Prohibited Transfers
..........................................................................................48
Section 10.2 Conditions to Transfer by Members
.................................................................48 Section 10.3
Right of First Offer
............................................................................................49
Section 10.4 Admission
.........................................................................................................50
ARTICLE XI DISSOLUTION AND WINDING-UP
...............................................................50 Section 11.1
Events of Dissolution
........................................................................................50
Section 11.2 Purchase of Membership Interest
......................................................................51 Section
11.3 Purchase of Facility
...........................................................................................52
Section 11.4 Fair Market Value
.............................................................................................52
Section 11.5 Distribution of Assets
........................................................................................53
Section 11.6 In-Kind Distributions
........................................................................................54
Section 11.7 Statement of Dissolution
...................................................................................54
ARTICLE XII MISCELLANEOUS
..........................................................................................54
Section 12.1 Notices
...............................................................................................................54
Section 12.2 Amendment
.......................................................................................................54
Section 12.3 Partition
.............................................................................................................55
Section 12.4 Waivers and Modifications
...............................................................................55
Section 12.5 Severability .
.............................................................................:........................55
Section 12.6 Successors• No Third-Party Beneficiaries
........................................................55 Section 12.7 Entire
Agreement
..............................................................................................55
Section 12.8 Public Statements
..............................................................................................55
Section 12.9 Applicable Law
.................................................................................................56
Section 12.10 Further Assurances
............................................................................................56
Section 12.11 Counterparts
......................................................................................................56
Section 12.12 Confidentialitv
...................................................................................................57
Section 12.13 Joint Efforts
......................................................................................................:57
Section 12.14 Waiver of Jury Trial
..........................................................................................58
Section 12.15 ~ecific Performance
........................................................................................58
Section 12.16 No Duplication
..................................................................................................58
Section 12.17 Survival; Limitation on Liability
......................................................................58 Section
12.18 Enforcement Costs
............................................................................................58
iii



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment005.jpg]
SCHEDULES Schedule 8.10 Insurance EXHIBITS Exhibit A Exhibit B Exhibit C Exhibit
D Exhibit E Exhibit F Diagram of the Facility Members, Initial Capital Account
Balances and Membership Interests Operating Protocols Site Reconveyance
Representations and Warranties Form of Seller Designee Agreement iv



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment006.jpg]
THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF RCM6, LLC THIS
THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
"A~reement") of RCM6, LLC, a Colorado limited liability company (the "Company"),
is made and entered into effective as of January 1, 2016 (the "Effective Date"),
by and among CCS-AE, LLC, a Colorado limited liability company ("CCS-AE"),
Liberty Clean Fuels 2, LLC, a Delaware limited liability company ("Liberty
Investor"), ADA- RCM6 LLC, a Colorado limited liability company ("ADA
Investor"), and Charles S. McNeil, an individual ("McNeil Investor"). CCS-AE,
Liberty Investor, ADA Investor, and McNeil Investor, are referred to herein
individually as a "Current Member" and collectively as the "Current Members."
RECITALS A. The Company was formed by OE-TO, LLC, a Colorado limited liability
company ("Seller"), pursuant to the filing of Articles of Organization with the
Secretary of State of the State of Colorado on August 12, 2013 and is
amanager-managed limited liability company. B. The Company owns and operates the
Facility (as defined below). C. Pursuant to the Agreement for Purchase of
Membership Interests by and between the Seller and Liberty Investor (as amended,
the "Liberty Purchase Agreement"), dated as of February 10, 2014 (the
"Acquisition Date"), Seller sold a 49.9 percent Membership Interest to Liberty
Investor. D. Pursuant to the Agreement for Purchase of Membership Interests by
and between the Seller and ADA Investor, dated as of the Acquisition Date (as
amended, the "ADA Purchase Agreement"), Seller sold a 24.95000 percent
Membership Interest to ADA Investor. E. Pursuant to the Agreement for Purchase
of Membership Interests by and between the Seller and McNeil Investor, dated as
of the Acquisition Date (as amended, the "McNeil Purchase Agreement"), Seller
sold a 17.09197 percent Membership Interest to McNeil Investor. F. Pursuant to
the Agreement for Purchase of Membership Interests by and between the Seller and
Republic Financial Corporation, a Colorado corporation ("Republic Investor"),
dated as of the Acquisition Date (as amended, the "Republic Purchase
Agreement"), Seller sold a 4.15833 percent Membership Interest to Republic
Investor. G. On July 14, 2014, the Republic Investor transferred its 4.15833
percent Membership Interest to McNeil Investor (with McNeil Investor assuming
the obligations of the



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment007.jpg]
Republic Investor under the Republic Purchase Agreement), and the Republic
Investor ceased to be a Member of the Company. H. Pursuant to the Agreement for
Purchase of Membership Interests by and between the Seller and James H. Possehl,
an individual ("Possehl Investor"), dated as of the Acquisition Date (as
amended, the "Possehl Purchase Agreement"), Seller sold a 2.59896 percent
Membership Interest to Possehl Investor. I. On July 14, 2014, the Possehl
Investor transferred its 2.59896 percent Membership Interest to McNeil Investor
(with McNeil Investor assuming the obligations of the Possehl Investor under the
Possehl Purchase Agreement), and the Possehl Investor ceased to be a Member of
the Company. J. Pursuant to the Agreement for Purchase of Membership Interests
by and between the Seller and W. Randall Dietrich, an individual ("Dietrich
Investor"), dated as of the Acquisition Date (the "Dietrich Purchase
Agreement"), Seller sold a 1.10074 percent Membership Interest to Dietrich
Investor. K. On October 1, 2014, the Dietrich Investor transferred its 1.10074
percent Membership Interest to McNeil Investor (with McNeil Investor assuming
the obligations of the Dietrich Investor under the Dietrich Purchase Agreement),
and the Dietrich Investor ceased to be a Member of the Company. L. On the
Acquisition Date, Seller also contributed a 0.2 percent Membership Interest to
CCS-AE. M. CCS-AE, Liberty Investor, ADA Investor, Republic Investor, McNeil
Investor, Possehl Investor, and Dietrich Investor entered into the First A&R LLC
Agreement (as defined below) as of the Acquisition Date and subsequently entered
into the Second A&R LLC Agreement (as defined below); N. The Current Members
desire to amend and restate, in its entirety, the terms of the Second A&R LLC
Agreement (as defined below) by entering into this Agreement, pursuant to which
the rights and obligations of the Members and certain other constituencies of
the Company shall be set forth and agreed upon as of the date hereof. AGREEMENT
In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend, restate and replace the
Second A&R LLC Agreement in its entirety and to continue the Company as a
limited liability company under the Act upon the following terms and conditions:



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment008.jpg]
ARTICLE I DEFINITIONS Section 1.1 Definitions. Unless otherwise defined herein,
capitalized terms used throughout this Agreement shall have the respective
meanings set forth below: "Accounting Firm" means an independent firm of
certified public accountants selected by the Manager with the prior written
approval of Members holding not less than 51 percent of the outstanding
Membership Interests, or, in the case of a dispute pursuant to Section 4.1(fl,
the certified public accountant selected pursuant to the terms of Section
4.1(fl. "Act" means the Colorado Limited Liability Company Act and any successor
statute, as the same maybe amended from time to time, and the Colorado
Corporations and Associations Act and any successor statute, as the same maybe
amended from time to time. "ADA Investor" has the meaning set forth in the
introductory paragraph hereof. "ADA Purchase Agreement" has the meaning set
forth in Recital D. "Adversely Affected Member" means a Member as to which an
Individual Member Tax Event has occurred. "Affiliate" of a specified Person
means any Person that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with, such specified
Person. As used. in this definition of Affiliate, the term "control" of a
specified Person including, with correlative meanings, the terms, "controlled
by" and "under common control with," means (a) the ownership, directly or
indirectly, of 50 percent or more of the equity interests in a Person or (b) the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise; provided, however, that notwithstanding the foregoing, for purposes
of this Agreement, the Company will be deemed not to be an Affiliate of any
Member or the Manager and none of the Members or the Manager will be deemed to
be an Affiliate of the Company. "Agreement" has the meaning set forth in the
introductory paragraph hereof, as the same maybe amended, modified or
supplemented from time to time. "Applicable Month" has the meaning set forth in
Section 4.1(b). "Appraisal Notice" has the meaning set forth in Section 11.4.
"Approved Budget" means, as to any Fiscal Year, the operating budget for the
Company approved or deemed approved by the Members as provided in Article IX,
including the Annual Budget (as defined in the Operating and Maintenance
Agreement) for such Fiscal Year. "Audited Member" has the meaning set forth in
Section 7.7(a). 3



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment009.jpg]
"Available Cash" means all amounts available to the Company from all sources
less (a) any amounts necessary to pay the Company's current expenses and
liabilities and (b) any reserves established by the Manager to fund future
expenses, liabilities or contingencies of the Company, as reasonably determined
by the Manager consistent with the Approved Budget. "Bankruptcy" of a Person
means the occurrence of any of the following events (a) the filing by such
Person of a voluntary case or the seeking of relief under any chapter of Title
11 of the United States Bankruptcy Code, as now constituted or hereafter amended
(the "Bankruptcy Code"), (b) the making by such Person of a general assignment
for the benefit of its creditors, (c) the admission in writing by such Person of
its inability to pay its debts as they mature, (d) the filing by such Person of
an application for, or consent to, the appointment of any receiver or a
permanent or interim trustee of such Person or of all or any portion of its
property, including the appointment or authorization of a trustee, receiver or
agent under applicable Law or under a contract to take charge of its property
for the purposes of enforcing a lien against such property or for the purpose of
general administration of such property for the benefit of its creditors, (e)
the filing by such Person of a petition seeking a reorganization of its
financial affairs or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt or liquidation Law, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such Law, (~ an involuntary case is commenced against such Person by the filing
of a petition under any chapter of Title 11 of the Bankruptcy Code and within 60
days after the filing thereof either the petition is not dismissed or the order
for relief is not stayed or dismissed, (g) an order, judgment or decree is
entered appointing a receiver or a permanent or interim trustee of such Person
or of all or any portion of its property, including the entry of an order,
judgment or decree appointing or authorizing a trustee, receiver or agent to
take charge of the property of such Person for the purpose of enforcing a lien
against such property or for the purpose of general administration of such
property for the benefit of the creditors of such Person, and such order,
judgment or decree shall continue unstayed and in effect for a period of 60
days, or (h) an order, judgment or decree is entered, without the approval or
consent of such Person, approving or authorizing the reorganization, insolvency,
readjustment of debt or liquidation of such Person under any such Law, and such
order, judgment or decree shall continue unstayed and in effect for a period of
60 days. The foregoing definition of "Bankruptcy" is intended to replace and
shall supersede the definition of "Bankruptcy" set forth in Sections 7-80-102(2)
of the Act. "Business Dav" means any day other than Saturday, Sunday and any day
that is a legal holiday or a day on which banking institutions in Denver,
Colorado or New York, New York are authorized by Law or governmental action to
close. "Capital Account" has the meaning set forth in Section 4.3(a). "Capital
Contribution" means, with respect to any Member, the amount of money and the
initial Gross Asset Value of any property contributed to the Company with
respect to the Membership Interest in the Company held by such Member. "Capital
Contribution Schedule" has the meaning set forth in Section 4. lib).



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment010.jpg]
"CCS-AE" has the meaning given to such term in the introductory paragraph
hereof. "CCS Affiliated Member" means any Member who (a) is CCS-AE or an
Affiliate of CCS-AE, or (b) holds a direct or indirect ownership interest in
Clean Coal Solutions, LLC or (c) is an Affiliate of a Person who holds a direct
or indirect ownership interest in Clean Coal Solutions, LLC, it being agreed
that all of the Current Members other than the Liberty Investor are CCS
Affiliated Members. "Coal Yard Services Agreement" means the Coal Yard Services
Agreement, dated February 10, 2014, by and between the Company and the Utility.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Company" has the meaning set forth in the introductory paragraph hereof.
"Company Audited Items" has the meaning set forth in Section 7.7(a). "Company
Business" has the meaning set forth in each Purchase Agreement. "Company Tax
Returns" has the meaning set forth in Section 7.6. "Confidential Information"
has the meaning set forth in Section 12.12. "Consultation" or "Consult" means to
confer with in good faith and on a time frame that is reasonable under the
circumstances and reasonably consider and take into account the reasonable
suggestions, comments or opinions of another Person. "Current Members" has the
meaning given to such term in the introductory paragraph hereof. "Defaulting
Member" has the meaning set forth in Section 4.4(a). "Depreciation" means for
each Fiscal Year or part thereof, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for United States
federal income tax purposes with respect to an asset for such Fiscal Year or
part thereof, except that if the Gross Asset Value of an asset differs from its
adjusted basis for United States federal income tax purposes anytime during such
Fiscal Year, the depreciation, amortization, or other cost recovery deduction
for such Fiscal Year or part thereof shall be an amount which bears the same
ratio to such Gross Asset Value as the United States federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or part thereof bears to such adjusted tax basis. If such asset has a zero
adjusted tax basis, the depreciation, amortization, or other cost recovery
deduction for each taxable year shall be determined under a method reasonably
selected by the Manager. "Dietrich Investor" has the meaning set forth in the
introductory paragraph hereof. "Dietrich Purchase Agreement" has the meaning set
forth in Recital H. 5



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment011.jpg]
"Dispute Notice" has the meaning set forth in Section 11.4. "Effective Date" has
the meaning given to such term in the introductory paragraph hereof. `Blectin~
Member" has the meaning set forth in Section 11.2. "Encumbrance" means any
charge, claim, community property interest, condition, equitable interest, lien,
option, pledge, mortgage, security interest, right of first refusal or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership. "Estimated
Monthly Tonnage Amount" means, with respect to any Month and with respect to a
given Member, the product of (a) the product of (i) the Per Ton Amount
multiplied by (ii) the number of Tons of Refined Coal estimated to be produced
and sold by the Company from the Facility to Unrelated Persons during such
Month, multiplied by (b) a Member's percentage Membership Interest (expressed as
a percentage rounded to five decimal places), which amount shall be included
with the Capital Contribution Schedule for such Month, as specified in Section
4.2. "Event of Default" has the meaning set forth in Section 4.4(a). "Excess
Capital Contribution Amount" has the meaning set forth in Section 4.1(b).
"Excess Insurance Proceeds" has the meaning set forth in Section 6.4. "Facility"
means the M45-06 Unit together with all components of any ancillary equipment
associated with such M45-06 Unit that are owned by the Company and located at
the Site, as further described on Exhibit A. "Fair Market Value" means the price
that a willing buyer would pay, and a willing seller would accept, in an arm's
length transaction for property of the same character and quality. "Federal Tax
Rule" means any regulation, rule, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter by any Governmental Body with respect to federal tax matters,
including (a) regulations of the United States Treasury Department, (b) IRS or
United States Treasury Department materials such as Revenue Rulings, Revenue
Procedures, Treasury Decisions, private letter rulings, determination letters,
technical memoranda, technical advice memoranda, Chief Counsel's Advice, Field
Service Advice, General Counsel Memoranda, Office Memoranda, Technical
Information Releases, Delegation Orders, Executive Orders, Treasury Department
Orders, Notices, Announcements and News Releases, and (c) judgments and
decisions of the United States Tax Court, the United_ States Board of Tax
Appeals and any other court of the United States in connection with its exercise
of original, trial or appellate jurisdiction over any case involving federal tax
matters. 6



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment012.jpg]
"Feedstock Coal Purchase Agreement" means the Feedstock Coal Purchase Agreement,
dated February 10, 2014, by and between the Company and the Utility . "First A&R
LLC Agreement" means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the Acquisition Date, as amended. "Fiscal
Year".has the meaning set forth in Section 7.1. "Fixed Payment" has the meaning
set forth in the Purchase Agreement . "GAAP" means United States generally
accepted accounting principles, as promulgated by the Financial Accounting
Standards Board and as in effect from time to time, consistently applied
throughout the specified period. "GDP Inflation Index" means the GDP implicit
price deflator, as published (with revisions) by the United States Department of
Commerce Bureau of Economic Analysis on or before April 1 of each calendar year.
"Governmental Body" means the federal government of the United States, any state
of the United States or political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any other governmental entity, instrumentality,
agency, authority or commission . "Gross Asset Value" means, with respect to any
asset, the asset's adjusted Tax basis for federal income Tax purposes, except as
follows:. (a) the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross Fair Market Value of such asset as of the date
of contribution, with Fair Market Value as used in this definition of Gross
Asset Value meaning Fair Market Value as reasonably determined by the Manager in
Consultation with the Members ; (b) the Gross Asset Values of all Company assets
shall be adjusted to equal their respective Fair Market Values (taking Code
Section 7701(g) into account) as of the following times: (i) the acquisition of
an additional Membership Interest in the Company by any new ar existing Member
in exchange for more than a de ininimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
money or Company property as consideration for a Membership Interest in the
Company; and (iii) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704- 1(b)(2)(ii)(g); provided, however, that adjustments
pursuant to clauses (i) and (ii) shall be made only if the Manager reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company ; (c) the Gross. Asset
Value of any item of Company assets distributed to any Member shall be adjusted
to equal,the gross Fair Market Value of such asset on the date of distribution;



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment013.jpg]
(d) the Gross Asset Values of all Company assets shall be adjusted to reflect
any adjustments to the adjusted Tax basis of such assets pursuant to Sections
734(b) or 743(b) of the Code, but only to the extent that such adjustments are
required to be taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subsection (d) to the extent
that an adjustment pursuant to subsection (b) above is made in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d); and (e) if the Gross Asset Value of an asset has been determined
or adjusted pursuant to subsection (a), (b) or (d) above, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset. "Independent Appraiser" means an independent appraiser, appraisal
firm or investment banking firm having expertise in the valuation of property or
assets of the same or similar type as those to be appraised. "Individual Member
Tax Event" means the occurrence of a Tax Event of the type described in clause
(i) of the definition of Tax Event or of the type described in clause (k) of
such definition to the extent such Tax Event also involves the type of Tax Event
described in clause (i) of such definition. "Initial Coal Inventory Amount"
means $1,000,000. "Initial Operator" means Clean Coal Solutions Services, LLC, a
Colorado limited liability company. "Initial Payment Amortization," for each
Investor, has the meaning given to such term in the respective Purchase
Agreement of such Investor. "Initial Quarterly Capital Contributions" means the
capital contributions made by the Members on the Acquisition Date pursuant to
Section 4.1(b). "Initial Workin~Capital Reserve" means $1,599,000. "Investor
Guarantee" means a Guarantee made by an Investor Guarantor in favor of Seller
and the Company. "Investor Guarantor" means with respect to a given Investor,
the Person providing an Investor Guarantee on behalf of such Investor, if any.
"Investors" means all Members other than CCS-AE. "Involuntary Transfer" means
the involuntary transfer of all or part of a Member's Membership Interest to the
Seller Designee upon the exercise by the Manager of its rights under Section
3.10, Section 3.11, or Section 4.4(b), or by the Seller of its rights under
Section 9.1 of the applicable Purchase Agreement.



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment014.jpg]
"IRS" means the Internal Revenue Service or any successor agency thereto. "Law"
means any law (including common law), statute, act, decree, ordinance, rule,
directive (to the extent having the force of law), order, writ, injunction,
judgment, treaty, code or regulation (including any of the foregoing relating to
health and safety matters) or any interpretation (to the extent having the force
of law) of any of the foregoing, as enacted, issued or promulgated by any
Governmental Body, including all amendments, modifications, extensions,
replacements or re-enactments thereof and all rules and regulations promulgated
thereunder. "Libert_y Investor" has the meaning set forth in the introductory
paragraph hereof. "Liberty Purchase Agreement" has the meaning set forth in
Recital C. "Low Volume Member Termination Notice" has the meaning specified in
Section 8.3. "M45-06 Unit" means the refined coal production facility (as such
term is defined in Section 45(d)(8) of the Code) owned by the Company identified
by Serial Number M45-06. "Management Fee" has the meaning specified in Section
8.4. "Manager" means such Person that is appointed pursuant to and in accordance
with the terms of this Agreement to manage and run the day-to-day operations of
the Company, the Manager being a "manager" of the Company within the meaning of
the Act. The initial Manager of the Company shall be CCS-AE. "Manager Affiliated
Member" means any (a) Member who is the Manager or an Affiliate of the Manager,
or (b) so long as CCS-AE or an Affiliate of CCS-AE is serving as the Manager,
any Member who (i) holds a direct or indirect ownership interest in Clean Coal
Solutions, LLC or (ii) is an Affiliate of a Person who holds a direct or
indirect ownership interest in Clean Coal Solutions, LLC. For the avoidance of
doubt, so long as CCS-AE or an Affiliate of CCS-AE is serving as the Manager,
all of the Current Members other than the Liberty Investor are Manager
Affiliated Members. "Material Adverse Effect" means a material adverse effect on
the condition (financial or otherwise), properties, assets, liabilities,
business or operations of the Company, the Company Business or the Facility.
"McNeil Investor" has the meaning set forth in the introductory paragraph
hereof. "McNeil Purchase Agreement" has the meaning set forth in Recital F.
"Member" or "Members" means the "Current Members" (as such term is defined in
the introductory paragraph hereo f in their capacity as members of the Company
within the meaning of the Act, and airy other Person that has been admitted as a
member of the Company pursuant to and in accordance with the terms hereof. 9



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment015.jpg]
"Membership Interest" means the membership interest of a Member in the Company,
which shall be expressed as a percentage and set forth in Exhibit B (as amended
from time to time), including a Member's share of income, gain, credits,
deductions and losses of the Company and a Member's right to receive
distributions (in liquidation or otherwise) and allocations according to such
Membership Interest and a Capital Account, and which interest entitles such
Member to receive information and to consent to or approve such actions or
omissions of the Company or another Member with respect to which the consent or
approval of such Member is permitted or expressly required hereunder or required
under the Act, and all other rights and obligations of such Member. "Month"
means any calendar month of any year, and, as to the final month during which
the Company is in existence, the applicable portion of such calendar month.
"Monthly Capital Contribution" means with respect to any Member, the Monthly
Capital Contribution to be made by such Member as provided in Section 4.1(b),
and, in the case of the Investors, as limited by Section 4.1(e) and Section
4.1(x). "Monthly Payment Date" means, for each Month, the later of (i) the date
that is 20 days after the beginning of such Month, and (ii) the tenth day after
delivery to the Members of the Capital Contribution Schedule referred to in
Section 4.2 (or, if any such day in (i) or (ii) is not a Business Day, on the
next succeeding Business Day). "Net Worth" means the excess of total assets over
total liabilities, in each case as determined in accordance with United States
generally accepted accounting principles. "Notice" has the meaning set forth in
Section 12.1. "Notifying Member" has the meaning set forth in Section 11.3.
"Offer Notice" has the meaning set forth in Section 10.3. "Officers" has the
meaning set forth in Section 8.7. "Operating Protocols" means those certain
Operating Protocols set forth as Exhibit C, as maybe amended or modified from
time to time in accordance with Section 8.1(c) or Section 8.9. "Operating and
Maintenance Agreement" means that certain Amended and Restated Operating and
Maintenance Agreement (Centralia}, dated February 10, 2014, by and between the
Operator and the Company. "Operations Report" has the meaning set forth in each
Purchase Agreement. "Operator" means the Initial Operator, or the Person then
serving as operator under the Operating and Maintenance Agreement. "Option
Notice" means a Notice delivered by CCS-AE (or an Affiliate or designee thereo f
to an Electing Member indicating its election to purchase or designate a
purchaser for 10



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment016.jpg]
such Electing Member's Membership Interest as provided in Section 11.2, or to
the Manager and the Members indicatii7g its election to purchase the Facility as
provided in Section 11.3, and reflecting CCS-AE's (or an Affiliate or designee
thereo f proposed Fair Market Value purchase price for such Electing Member's
Membership Interest, or for the Facility, as the case maybe, taking into account
the factors specified in Section 11.2 or Section 11.3, as applicable. "Overpaid
Month" has the meaning set forth in Section 4.1(b). "Per Ton Amount" means (a)
for 20.14, $6.7877 multiplied by the sum of one plus the percentage increase or
decrease, if any, in the GDP Inflation Index for December 2013 as compared to
the GDP Inflation Index for December 2012; and (b) for each Fiscal Year
following 2014, $6.7877 multiplied by the sum of one plus the percentage
increase or decrease, if any, in the GDP Inflation Index for such Fiscal Year as
compared to the GDP Inflation Index for December 2012. "Permitted Investments"
means: (a) domestic or eurodollar time deposits, money market instruments or
certificates of deposit with banks rated at least "A" by Standard & Poor's
Ratings Services or Moody's Investors Services, Inc.; (b) direct obligations of,
or obligations unconditionally guaranteed by, the United States of America or an
agency or instrumentality thereof and backed by the full faith and credit of the
United States of America; or (c) mutual funds that invest primarily in the
securities described in (a) and (b) above. "Person" means any corporation,
limited liability company, any form of partnership, any joint venture, trust,
estate, Governmental Body or other legal or commercial entity or any natural
person. "Possehl Investor" has the meaning set forth in the introductory
paragraph hereof. "Possehl Purchase Agreement" has the meaning set forth in
Recital G. "Power Plant" means the coal-fired, steam power electric generating
plant known as the Big Hanaford Power Plant, together with related facilities,
located at the Site. "Private Letter Rulings" means the private letter rulings
obtained in the name of certain Members and former members from the IRS dated on
or about August 13, 2014 in accordance with Section 7.5 of each Purchase
Agreement. "Producer Suspension Event" has the meaning given such term in the
Refined Coal Sale Agreement. "Producer Suspension Event Notice" has the meaning
given such term in the Refined Coal Sale Agreement. "Producer Suspension
Remedial Actions" has the meaning set forth in Section 8.2(b). "Proiect
Documents" means (a) the Refined Coal Sale Agreement, (b) the Coal Yard Services
Agreement, (c) the Feedstock Coal Purchase Agreement, (d) the Site License 11



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment017.jpg]
Agreement, (e) the Operating and Maintenance Agreement, (~ the Technology
Sublicense Agreement, (g) the Amended and Restated Chemical Additives Supply
Agreement dated as of February 10, 2014 between the Company and the Operator and
(h) any other Ancillary Documents (as defined in any of the Project Documents).
"Prudent Operating Standards" means those standards, methods and acts which (a)
when engaged in, constitute lawful, safe, reliable, expeditious, efficient,
prudent, and commonly used practices with respect to the maintenance and
operations of refined coal production facilities and associated mechanical and
handling facilities and equipment or (b) in the exercise of reasonable judgment
considering the facts known when engaged in, could have been expected to
achieve, consistent with lawful, safe, reliable, expeditious, efficient,
prudent, and commonly used practices, the desired result. "Purchase Agreements"
means the Liberty Purchase Agreement, the ADA Purchase Agreement, the Republic
Purchase Agreement, the McNeil Purchase Agreement, the Possehl Purchase
Agreement, and the Dietrich Purchase Agreement, collectively. "Qualified Person"
means an entity taxed as a "C corporation" for federal income tax purposes,
including a limited liability company that has elected to be taxed as a "C
corporation," or an individual or the estate of a deceased individual Member. "
uarter" means any period of three consecutive Months beginning on January 1,
April 1, July 1 or October 1 of any year, and, as to the Quarter which included
the Acquisition Date and the final Quarter during which the Company is in
existence, the applicable portion of such three-Month period. "Reconveyance
Representations and Warranties" means the representations and warranties set
forth in Exhibit E attached hereto. "Refined Coal" means the refined coal
product produced by the Company that qualifies for Tax Credits. "Refined Coal
Sale Agreement" means the Refined Coal Sale Agreement, dated February 10, 2014,
by and between the Company and the Utility. "Related Person" has the meaning set
forth in Section 3.10. "Representatives" means, with respect to any Person, the
managing member(s), managers, officers, directors, employees, representatives or
agents (including investment bankers, financial advisors, attorneys,
accountants, brokers and other advisors) of such Person to the extent that such
managing member, manager, officer, director, employee, representative, or agent
of such Person is acting in his or her capacity as a managing member, manager,
officer, director, employee, representative or agent of such Person. "Republic
Investor" has the meaning set forth in the introductory paragraph hereof.
"Republic Purchase Agreement" has the meaning set forth in Recital E. 12



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment018.jpg]
"Second A&R LLC Agreement" means the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of April 1, 2015.
"Secondary Seller Designee" means CCS-AE2, LLC, a Colorado limited liability
company. "Section 4.1(e) Electing Investor" has the meaning set forth in Section
4.1(e)(v). "Seller" has the meaning set forth in Recital A. "Seller Designee"
shall mean a Qualified Person designated by the Seller to act as the transferee
of the Membership Interests pursuant to Section 3.13. "Seller Desi n~ ee
Agreement" has the meaning set forth in Section 3.13(a). "Significant Company
Action" has the meaning set forth in Section 11.2. "Site" means that certain
property located in Centralia, Washington, on which the Power Plant is located,
with the portion of such property licensed pursuant to the Site License
Agreement being more particularly described on Exhibit D. "Site License
Agreement" means the Production Facility and Coal Yard Site License dated
February 10, 2014 among the Company, the Utility and TransAlta Centralia Mining
LLC, a Washington limited liability company. "Succeeding Capital Contribution"
has the meaning set forth in Section 4.1(fl. "Target Capital Contribution" has
the meaning set forth in the Purchase Agreements. "Tax" (and, with correlative
meaning, "Taxes" and "Taxable") means: (a) any federal, state, local or foreign
net income, gross income, gross receipts, windfall, profit, severance, property,
production, sales, use, license, occupation, excise, franchise, net worth,
employment, payroll, unemployment insurance, social security, welfare,
disability, worker's compensation, withholding, alternative or add-on minimum,
ad valorem, transfer, stamp, or environmental tax, or any other tax, custom,
duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, addition to tax or additional
amount imposed by any Governmental Body; and (b) any liability for the payment
of amounts with respect to payment of a type described in clause (a), including
as a result of being a member of an affiliated, consolidated, combined or
unitary group, as a result of succeeding to such liability as a result of
merger, conversion or asset transfer or as a result of any obligation under any
tax sharing arrangement or tax indemnity agreement. "Tax Credits" means the
credits against federal income Tax available under Section 45 of the Code or any
successor provision with respect to sales of Refined Coal to Unrelated Persons,
13



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment019.jpg]
taking into account any limitations imposed under Section 45(e)(8)(B) and (C) of
the Code with respect to the calculation of such credits. "Tax Event" means,
subject to the proviso below, any one of the following: (a) any repeal of the
Code or any amendment or partial or complete repeal of Section 45 of the Code,
(b) a statement by the chairperson of the House Ways and Means Committee or
Senate Finance Committee, Speaker of the House, House Majority Leader, Senate
Majority Leader or President of the United States of America (including senior
staff of the executive office of the President speaking for the President)
proposing to deny, reduce or repeal. Tax Credits for refined coal, (c) the
passage by the House Ways and Means Committee, the Senate Finance Committee, the
House of Representatives or the Senate of a bill that, if enacted, would deny,
reduce or repeal Tax Credits for refined coal, (d) the revelation in connection
with any request for a private letter ruling, determination letter or pre-filing
agreement that the IRS does not believe (i) the Refined Coal qualifies for Tax
Credits, or (ii) the Company is entitled to such Tax Credits, (e) the revocation
of any Private Letter Ruling, provided that the revocation is no longer eligible
for appeal, review or modification through administrative proceedings or
otherwise, (~ the Refined Coal fails to continue to qualify as "refined coal"
pursuant to Section 45 of the Code or the IRS Guidance as then in effect, (g)
the announcement by the Treasury Department or IRS during any year that there
will be a phase-out of Tax Credits pursuant to Section 45(e)(8)(B) of the Code
for such year, (h) the adoption of a, or the issuance of any proposed, Federal
Tax Rule the effect of which is (or, upon adoption, would be) the disallowance
of Tax Credits (or the carryback or carryforward rules in respect thereof , (i)
the issuance by the IRS of any (i) Notice of Proposed Adjustment (Form 5701),
(ii) 30- or 60-day letter containing an examination report, or (iii) other
written document, in the case of (i), (ii) or (iii) that reduces ar proposes the
reduction of the Tax Credits on the Refined Coal allocated to the Member
receiving such document, (j) the beginning of the first taxable period in which
the maximum rate of federal income Tax payable by corporations is reduced, or
(k) any combination of the foregoing; 14



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment020.jpg]
provided that the effect of the events described in (g), (h), (i), (j) or (k)
reduces or proposes the reduction of the value of the Tax Credits allocated to
any Member (as to the events described in (g), (h), (j) or (k)) or the Member
receiving such document (as to the events described in (i)) by more than 20
percent, where the value of the Tax Credits is the maximum rate of federal
income Tax payable by corporations multiplied by the Tax Credits allocated to
such Member and the reference value for calculation of such 20 percent is
determined based on the maximum rate of federal income Tax payable by
corporations on the Acquisition Date. As an example and not in limitation of the
foregoing, if the maximum rate of federal income Tax payable by corporations is
reduced from 35 percent (as of the Acquisition Date) to 31.5 percent and a
Notice of Proposed Adjustment (Form 5701) proposes to reduce the Tax Credits on
the Refined Coal allocated to the receiving Member by 11.25 percent, a Tax Event
will have occurred because the combination of the event described in (j) and (i)
has resulted in a reduction of the value of the Tax Credits on the Refined Coal
by more than 20 percent. "Tax Event Member Termination Notice" has the meaning
specified in Section 8.2(c). "Tax Matters Partner" has the meaning set forth in
Section 7.7(b). "Tax Proceeding" has the meaning set forth in Section 7.7(b).
"Tax Return" means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules) for any Taxable
period ending on or after the Acquisition Date, including any information
return, claim for refund, amended return or declaration of estimated Tax.
"Technology License Agreement" means the Technology License Agreement dated as
of July 27, 2012 between the Technology Licensor and the Technology Sublicensor.
"Technology Licensor" means ADA-ES Inc., a Colorado corporation. "Technology
Sublicense A rem ement" means the Technology Sublicense Agreement dated December
2, 2013 between the Technology Sublicensor and the Company. "Technology
Sublicensor" means Clean Coal Solutions, LLC, a Colorado limited liability
company. "TEFRA" has the meaning set forth in Section 3.11. "Ton" means 2,000
pounds avoirdupois weight. "Tonnage Amount" means, with respect to any Quarter
and with respect to a given Member, the product of (a) the product of (i) the
Per Ton Amount multiplied by (ii) the number of Tons of Refined Coal produced
and sold by the Company from the Facility to Unrelated Persons during such
Quarter, multiplied by (b) a Member's percentage Membership Interest (expressed
as a percentage rounded to five decimal places). "Transfer" has the meaning set
forth in Section 10.1. 15



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment021.jpg]
"Treasury Regulations" or "Treas. Rey." means the regulations promulgated under
the Code. "Unrelated Person" means any Person that is not a Related Person.
"Unrefined Coal" has the meaning given to such term in the Refined Coal Sale
Agreement. "Utility" means TransAlta Centralia Generation LLC, a Washington
limited liability company. "Utility Suspension Event" has the meaning given such
term in the Refined Coal Sale Agreement. "Variable Costs" means all liabilities,
costs and expenses of the Company other than labor costs (including employee
benefits and payroll taxes) and insurance costs. "Variable Cost Per Ton" means
the Variable Costs incurred by the Company during such Fiscal Year, divided by
the number of Tons of Refined Coal produced and sold by the Company from the
Facility to Unrelated Persons during a given Fiscal Year. "Variable Cost Per Ton
Estimate" means the Variable Costs anticipated to be incurred by the Company
during such Fiscal Year, divided by the number of Tons of Refined Coal
anticipated to be produced and sold by the Company from the Facility to
Unrelated Persons during a given Fiscal Year. "Variable Cost Per Ton Target"
means $2.60, as adjusted for inflation for each Fiscal Year after 2016 using the
annual percentage change for the previous Fiscal Year in the Consumer Price
Index published by the Bureau of Labor Statistics. "Variable Payment" has the
meaning set forth in the Purchase Agreements. "Working Capital Needs" means
amounts required to fund all expenses incurred by the Company in the operation,
management and maintenance of the Facility in order to produce refined coal,
including the costs of labor, permits, insurance, "redetermination" compliance,
the proprietary chemical additives, payments under the Project Documents, the
Management Fee, applicable state and local taxes, and the costs associated with
any decommissioning or relocation of the Facility. Section 1.2 Construction of
Certain Terms and Phrases. Unless the context of this Agreement otherwise
requires: (a) words of either gender include the other gender; (b) words using
the singular or plural also include the plural or singular, respectively; (c)
the terms "hereof," "herein," "hereby," "hereto" and similar words refer to this
entire Agreement and not any particular Article, Section, Clause, Exhibit,
Appendix or Schedule or any other subdivision of this Agreement; (d) references
to "Article," "Section," "Clause," "Exhibit," "Appendix" or "Schedule" are to
the Articles, Sections, Clauses, Exhibits, Appendices and Schedules,
respectively, of this Agreement; (e) the words "include" or "including" shall be
deemed to be 16



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment022.jpg]
followed by "without limitation" or "but not limited to" whether or not they are
followed by such phrases or words of like import; (~ the word "or" is not
exclusive; and (g) references to "this Agreement" or any other agreement or
document shall be construed as a reference to such agreement or document,
including any Exhibits, Appendices, Attachments and Schedules thereto, as
amended, modified or supplemented and in effect from time to time. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified. If any action under this Agreement is
required to be taken on a day that is not a Business Day, the time for
performance of such action shall be extended until the next succeeding Business
Day. All references to a time of day in this Agreement refer to such time of day
in Denver, Colorado. All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under GAAP as in effect on the
Acquisition Date. ARTICLE II FORMATION; OFFICES; TERM Section 2.1 Formation and
Continuation of the Company. The Company was formed on August 12, 2013, by
virtue of the filing of its Articles of Organization with the Secretary of State
of the State of Colorado. The Members hereby acknowledge the continuation of the
Company as a limited liability company pursuant to the Act. This Agreement is
effective as of the Effective Date and supersedes and replaces entirely any and
all prior agreements governing the operations of the Company and the rights and
obligations of its Members, including the Second A&R LLC Agreement. The rights
and obligations of the Members shall be as provided in the Act, except as
otherwise provided herein. Section 2.2 Name Office and Registered Agent• (a) The
name of the Company shall be "RCM6, LLC" or such other name or names as maybe
agreed to by the Members from time to time. The initial principal office of the
Company is located at 5251 DTC Parkway, Suite 825, Greenwood Village, CO 80111.
The Manager may at any time change the location of such office to another
location, provided that the Manager gives prompt Notice of any such change to
all Members and the registered agent of the Company. (b) The registered agent
address of the Company in the State of Colorado is located at 5251 DTC Parkway,
Suite 825, Greenwood Village, CO 80111. The registered agent of the Company for
service of process at such address is James Zerefos. The registered agent
address and registered agent may be changed by the Manager at any time in
accordance with the Act, provided that the Manager gives prompt Notice of any
such change to all Members. The registered agent's primary duty as such is to
forward to the Company at its principal office and place of business any notice
that is served on it as registered agent. The Manager will instruct the
registered agent to provide copies of all such notices to each Member. Section
2.3 Purpose. The sole purpose of the Company is to (a) own, operate, maintain,
finance, dispose of and otherwise deal with the Facility, and (b) produce and
sell Refined Coal to Unrelated Persons and procure necessary feedstock, other
raw materials and related services and products pursuant to the Project
Documeizts. The Company may engage in 17



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment023.jpg]
any kind of activity and perform and carry out contracts of any kind necessary
to, or in connection with or convenient or incidental to, the accomplishment of
such purpose, so long as such activities and contracts may be lawfully carried
on or performed by a limited liability company under the laws of the State of
Colorado. Section 2.4 Term. The term of the Company commenced on August 12,
2013, and shall continue until December 31, 2022, unless earlier terminated in
accordance with ~ectinn 1 1 _1 Section 2.5 Organizational and Fictitious Name
Filings; Protection of Limited Liability. The Manager shall cause the Company to
register as a foreign limited liability company and file such fictitious or
trade names, statements or certificates in such jurisdictions and offices as
necessary or appropriate for the conduct of the Company's operation of its
business. The Manager may take any and all other actions as maybe reasonably
necessary or appropriate to perfect and maintain the status of the Company as a
limited liability company under the laws of Colorado and any other state or
jurisdiction other than Colorado in which the Company engages in business and
continue the Company as a limited liability company and to protect the limited
liability of the Members as contemplated by the Act. Section 2.6 No Partnership
Intended. Other than for purposes of determining the status of the Company under
the Code and the applicable Treasury Regulations and under any applicable state,
municipal or other income Tax Law or regulation, the Members intend that the
Company not be a partnership, limited partnership or joint venture and this
Agreement shall not be construed to suggest otherwise. ARTICLE III RIGHTS AND
OBLIGATIONS OF THE MEMBERS Section 3.1 Members; Membership Interest. The Company
shall have as Members only those Persons who are Qualified Persons and as may be
properly admitted as Members pursuant to and in accordance with the terms
hereof. Each of the Current Members represents and warrants to the Company that
it is a Qualified Person as of the Effective Date. The name, address, and
percentage Membership Interest that each Member's Membership Interest represents
as of the Effective Date shall each be as shown on Exhibit B. The Manager,
without the consent of any other Person, is hereby authorized to, and shall,
update Exhibit B from time to time as necessary to reflect accurately the
information therein. Any reference in this Agreement to Exhibit B shall be
deemed to be a reference to Exhibit B as amended and in effect from time to
time. If a Member transfers all of its Membership Interest to another Person
pursuant to and in accordance with the terms hereof, the transferor shall
automatically cease to be a Member. The Membership Interests are not
certificated. Section 3.2 Meetings. (a) Except as otherwise permitted by this
Agreement, all actions of the Members shall be taken at meetings of the Members
which (i) may be called by the Manager for any reason and at any tin7e, and (ii)
shall be called by the Manager within ten Business Days 18



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment024.jpg]
following the written request of a Member or Members holding at least 40 percent
of the outstanding Membership Interests. A meeting of Members shall be held each
year within ten Business Days after the proposed operating budget for the
following Fiscal Year is delivered to the Members pursuant to Section 9.1. The
Members may conduct at such meeting any Company business that is permitted under
the Act or this Agreement. Meetings shall be at a reasonable time and place.
Accurate minutes of any meeting shall be taken and filed with the minute books
of the Company. Following each meeting, the minutes of the meeting shall be sent
to the Manager and each Member. (b) With respect to meetings of the Members, the
presence in person or by proxy of (i) Members owning at least 51 percent of the
aggregate Membership Interests (excluding the Membership Interests of any Member
that is then a Defaulting Member hereunder) shall constitute a quorum for
purposes of transacting business at any meeting of the Members. Except with
respect to those matters for which a different Member voting or approval
percentage is provided for in this Agreement, with respect to any matters
required or permitted to be voted upon by the Members, the affirmative vote of a
Member or Members holding at least 51 percent of the outstanding Membership
Interests (excluding the Membership Interests of any Member that is then a
Defaulting Member hereunder) shall be required to approve any such matter, in
addition to any other approval required by the Act. Members may participate in a
meeting of the Members by means of conference telephone or similar
communications equipment so that all persons participating in the meeting can
hear each other or by any other means permitted by Law. Such participation shall
constitute presence in person at such meeting. (c) Notice stating the place, day
and hour of the meeting of the Members, and the purpose or purposes for which
the meeting is called, shall be delivered either personally, via facsimile or by
mail, by or at the direction of the Manager, to each Member of record entitled
to vote at such meeting not less than five Business Days nor more than 30 days
prior to the meeting. Notwithstanding the foregoing, meetings of the Members
maybe held without Notice so long as all the Members are present in person or by
proxy. (d) Any action may be taken by the Members without a meeting if such
action is authorized or approved by the written consent of the Members holding
not less than the minimum number of Membership Interests that would be necessary
to authorize or take such action at a meeting of the Members. In no instance
where action is authorized by written consent pursuant to this Section 3.2 need
a meeting of Members be called or noticed, however, Notice of the action taken
by written consent must be sent promptly to those Members who have not consented
in writing. Any action taken pursuant to such written consent of the Members
shall have the same force and effect as if taken by the Members at a meeting
thereof and all actions by written consent shall be filed with the minute books
of the Company. Section 3.3 Management Ri lg Its. Except as otherwise provided
herein, and for the avoidance of doubt, except when acting in its capacity as
the Manager pursuant hereto, no Member shall have any right, power or authority
to take part in the management or control of the business of, or transact any
business for, the Company, to sign for or on behalf of the Company or to bind
the Company in any manner whatsoever. No Member shall hold out or represent to
any third party that any Member-, except the Manager acting in its capacity as
such pursuant l9



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment025.jpg]
hereto, has any such power or right or that any Member is anything other than a
member in the Company. A Member shall not be deemed to be participating in the
control of the business of the Company by virtue of its possessing or exercising
any rights set forth in this Agreement or the Act or any other agreement
relating.to the Company. Section 3.4 Other Activities. Notwithstanding any duty
otherwise existing at Law or in equity, any Member or Manager and their
respective Affiliates may engage in or possess an interest in or manage or
otherwise participate in, other business ventures of every nature and
description, independently or with others, even if such activities compete
directly with the business of the Company, and (a) neither the Company nor any
of the Members shall have any rights by virtue of this Agreement in and to such
other business ventures or the profits derived from them and (b) no Manager or
Member shall be liable to the Company, for breach of any duty (contractual or
otherwise), including without limitation fiduciary duties, by reason of any such
activities or of such Person's participation therein. In the event the Manager
or any Member acquires knowledge of a potential transaction or matter that may
be a corporate opportunity for the Company, no Manager or Member shall have any
duty (contractual or otherwise), including without limitation fiduciary duties,
to communicate, present or offer such corporate opportunity to the Company and
shall not be liable to the Company for breach of any duty (contractual or
otherwise), including without limitation fiduciary duties, by reason of the fact
that such Manager or Member or any of their Affiliates directly or indirectly
pursues or acquires such opportunity for itself or directs such opportunity to
another Person, even though such corporate opportunity maybe of a character
that, if presented to the Company, could be taken by the Company. The Company
hereby renounces any interest, right, or expectancy in any such opportunity not
offered to it by the Manager or any Member to the fullest extent permitted by
law, and the Company and each Member hereby waives any claim against the Manager
and each other Member based on the corporate opportunity doctrine, any alleged
unfairness to the Company or such Member or otherwise that would require any
Manager or Member to offer any opportunity relating thereto to the Company.
Notwithstanding the foregoing, nothing in this Section 3.4 shall exculpate the
Manager or any Member from any willful misconduct, willful misuse of information
that is proprietary to the Company or breach of its obligation to maintain as
confidential or proprietary any information that is confidential or proprietary
to the Company. Section 3.5 No Right to Withdraw. Except as otherwise provided
in this Agreement, no Member shall have any right to voluntarily resign or
otherwise withdraw from the Company without the prior written consent of all
remaining Members of the Company, in their sole and absolute discretion. Section
3.6 Limitation of Liability of Members. Each Member's liability shall be limited
as set forth in the Act and other applicable Law. Except as otherwise required
by the Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be the debts, obligations and
liabilities solely of the Company, and the Members shall not be obligated
personally for any of such debts, obligations or liabilities solely by reason of
being a Member of the Company. Section 3.7 No Deficit Restoration Obli atg ion.
Except to the extent otherwise provided by Law with respect to third party
creditors of the Company, none of the Members 20



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment026.jpg]
shall be liable to the Company, to the other Members, to the creditors of the
Company or to any other Person for or on account of any deficit in its Capital
Account, and any such deficits shall not constitute or be deemed assets or
property of the Company. Section 3.8 Company Property; Membership Interests. All
property owned by the Company, whether real or personal, tangible or intangible
and wherever located, shall be deemed to be owned by the Company and no Member,
individually, shall have any ownership of such property. The Membership
Interests shall constitute personal property. Section 3.9 Retirement Resignation
Expulsion, Bankruptcy or Dissolution of a Member. The retirement, resignation,
expulsion, Bankruptcy or dissolution of a Member shall not, in and of itself,
dissolve the Company. The personal representative of the bankrupt Member shall,
for the purpose of settling the estate, have all of the rights of such Member,
including the same rights and subject to the same limitations that such Member
would have had under the provisions of this Agreement to Transfer its Membership
Interest. The personal representative of a Member shall not become a substituted
Member except as provided in this Agreement. Notwithstanding the foregoing, any
assignee of a Membership Interest in accordance with an Involuntary Transfer
shall become a Member with respect to the transferred Membership Interest as of
the effective time of such Involuntary Transfer as specified in this Agreement
or the Purchase Agreement, as applicable. Section 3.10 Covenant Re ag rdin~
Sales to Related Persons. The Manager will give Notice to each Member prior to
the Company selling Refined Coal to any Person other than the Utility. In order
to ensure that the Company will not sell Refined Coal to any "related person,"
for purposes of Section 45(e)(4) of the Code (a "Related Person"), each Member,
on behalf of itself and its Affiliates, covenants that it and they will not (i)
buy Refined Coal, (ii) hold an ownership interest in the Company or (iii) hold
an ownership interest in any Person to which the Company sells Refined Coal
(provided that with respect to clause (iii) and in the case of the Investors,
the Manager shall have, prior thereto, given the Investors Notice that sales are
being made to such Person as provided in the first sentence of this Section
3.10), if its or their actions under clause (i), (ii) or (iii) would cause the
Company to sell Refined Coal to a Related Person. If a Member, or one of its
Affiliates, breaches the covenant in the preceding sentence, the Manager may,
and at the election of a Member or Members holding at least 40 percent of the
outstanding Membership Interests, shall (in addition to and without limiting
rights and other remedies of the Members and the Company hereunder or at Law or
in equity) elect to cause the breaching Member to transfer such Member's
Membership Interest in the Company to the Seller Designee so that such Member's
Membership Interest in the Company is reduced to the extent necessary so that
the Company will not be deemed to have sold Refined Coal to a Related Person.
Any such transfer will be effective upon the Manager's Notice of Involuntary
Transfer to the breaching Member without any further action on the part of such
Member. Each Member hereby constitutes and appoints the Seller and the Manager,
as his, her or its true and lawful agent and attorney-in-fact, to amend Exhibit
B to this Agreement and to execute and deliver an assignment or other instrument
or conveyance on behalf of such Member as the Seller or the Manager may
reasonably deem to be necessary or appropriate in order to effectuate the
provisions of the preceding sentence of this Section 3.10. The foregoing power
of attorney is 2l



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment027.jpg]
irrevocable and coupled with an interest, and shall survive the death,
disability, incapacity, dissolution, Bankruptcy or termination of any Member and
the Involuntary Transfer of all or any portion of his, her or its Membership
Interests and shall extend to such holder's heirs, successors, assigns and
personal representatives. Section 3.11 Covenant Re~ardin~ TEFRA. In order to
ensure that the Company will not be treated as a partnership to which the
provisions of Sections 6221 through 6234 of the Code, inclusive ("TEFRA"),
apply, each Member covenants that it will not take any action that would cause
the Company to be treated as a partnership to which TEFRA applies, including (if
such Member is a limited liability company) filing any election to be treated as
a partnership or a disregarded entity for federal tax purposes or converting
from a corporation to another form of Person unless, in such conversion, the
Member elects to be treated as an association taxable as a corporation for
federal tax purposes. If a Member breaches, or one of its Affiliates causes such
Member to breach, the covenant in the preceding sentence, the Manager shall (in
addition to and without limiting rights and other remedies of the Members and
the Company hereunder or at Law or in equity) automatically, without the need of
the Manager or such breaching Member to take any further action, be deemed to
have elected to cause the breaching Member to transfer such breaching Member's
Membership Interest in the Company to the Seller Designee so that such Member is
no longer a Member of the Company. Any such transfer will be effective as of the
time the breach of this Section 3.11 occurs, without any further action on the
part of such Member and without any requirement of advance Notice by the
Manager. Each Member hereby constitutes and appoints the Seller and the Manager,
as his, her or its true and lawful agent and attorney-in-fact, to amend Exhibit
B to this Agreement and to execute and deliver an assignment or other instrument
or conveyance on behalf of such Member as the Seller or the Manager may
reasonably deem to be necessary or appropriate in order to effectuate the
provisions of the preceding sentence of this Section 3.11. The foregoing power
of attorney is irrevocable and coupled with an interest, and shall survive the
death, disability, incapacity, dissolution, Bankruptcy or termination of any
Member and the Involuntary Transfer of all or any portion of his, her or its
Membership Interests and shall extend to such holder's heirs, successors,
assigns and personal representatives. Section 3.12 Involuntary Transfer.
Notwithstanding anything herein to the contrary, at the effective time of the
Involuntary Transfer of a breaching Member's or Defaulting Member's Membership
Interest, (i) such breaching Member or Defaulting Member will cease to be a
Member and will have no further obligations under this Agreement, including such
Member's obligations to make Capital Contributions under this Agreement (and the
obligations of such breaching Member's or Defaulting Member's Investor Guarantor
with respect to Capital Contributions under its Investor Guarantee will cease),
except for those obligations and liabilities accrued through the effective date
of the Involuntary Transfer or relating to any Fiscal Year or portion thereof
prior to such date, (ii) the breaching Member or Defaulting Member shall be
deemed to have made the Reconveyance Representations and Warranties to the
Seller Designee and the Company and (iii) the breaching Member or Defaulting
Member shall take all such further actions and execute, acknowledge and deliver
all such further documents that are reasonably necessary or useful as reasonably
requested by the Manager or the Seller Designee to effectuate the transfer of
the breaching Member's or Defaulting Member's Membership Interest 22



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment028.jpg]
and applicable Purchase Agreements. Each Member hereby constitutes and appoints
the Seller and the Manager, with full power of substitution, as his, her or its
true and lawful agent and attorney-in-fact, with full power and authority in
his, her or its name, place and stead, to execute and deliver (i) an assignment
or other instrument of conveyance on behalf of such Member and (ii) all such
certificates and other instruments and all amendments thereof on behalf of such
Member as the Seller and the Manager may reasonably deem to be necessary or
appropriate in order to effectuate an Involuntary Transfer. The foregoing power
of attorney is irrevocable and coupled with an interest, and shall survive the
death, disability, incapacity, dissolution, Bankruptcy, or termination of any
Member and the Transfer of all or any portion of his, her or its Membership
Interests and shall extend to such holder's heirs, successors, assigns and
personal representatives. For the avoidance of doubt, an Involuntary Transfer
will be effective at the time specified in Section 3.10, Section 3.11 or Section
4.4(b), or in Section 9.1 of the Purchase Agreement, as applicable, whether or
not any of the additional documents contemplated by this Section 3.12 or by such
other Sections are executed by a Member or by the Seller or the Manager pursuant
to a power of attorney granted to them. Section 3.13 Seller Designee. (a) During
the term of this Agreement, the Seller shall be required,.pursuant to the terms
of each Purchase Agreement, to designate a Qualified Person (the "Seller
Designee") to act as the transferee of any Membership Interests transferred by a
Member in connection with an Involuntary Transfer. The Seller Designee shall
initially be CCS-AE; provided, that if it is the Membership Interest of CCS-AE
that is subject to an Involuntary Transfer, the Seller Designee for such
Membership Interest shall be the Secondary Seller Designee. Each of CCS-AE and
the Secondary Seller Designee has executed and delivered to the Company and each
Member, a Seller Designee Agreement in the form of Exhibit F to this Agreement
(a "Seller Desi _ ee Agreement"). If at any time the Person then designated as
the Seller Designee ceases to be a Qualified Person, the Secondary Seller
Designee shall automatically become the Seller Designee. (b) CCS-AE shall be
permitted to name a new Seller Designee that is a Qualified Person upon written
Notice to the Manager, provided, however, that before the nomination of any new
Seller Designee shall be effective, the new Seller Designee must execute and
deliver to the Company and each Member a Seller Designee Agreement. Section 3.14
Covenant Re aiding Tax-Exempt Use Property. Each of the Members. represents and
warrants that its participation as a Member of the Company will not cause any
part of the assets of the Company to be characterized as "tax-exempt use
property" within the meaning of Section 168(h) of the Code. Section 3.15 Right
to Observe and Inspect and Consult with Company Professionals and Contractors.
Each Member shall have the right during normal business hours to have its agents
and employees present to observe the operation of the Facility in order to
confirm compliance with the Operating Protocols. In addition, each Member (a)
shall be provided 24/7 access to any online resources that may be set up to
track information regarding the Facility, including the operation and
performance of the Facility and (b) shall be e-mailed a daily report 23



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment029.jpg]
from the Company specifying the estimated number of Tons of Refined Coal and
Unrefined Coal produced in the 24 hour period preceding the time of such report
and such other operational information as the Company prepares on a daily basis.
Such daily reports shall be e-mailed to each Member at the e-snail addresses
specified on Exhibit B for such Member. The Company shall initially retain
Sargent &Lundy, LLC (which maybe replaced only with an independent engineering
firm acceptable to the Manager and approved in writing by a Member or Members
holding at least 51 percent of the outstanding Membership Interests), which firm
shall (i) review and report to the Members on the installation of the Facility
at the Power Plant, and (ii) periodically (but not less than every six months)
inspect and report to the Members on the operations of the Facility). Each
Member and its Representatives shall have the right to be present at any
inspections by such engineering firm. The Manager shall direct Sargent &Lundy,
LLC to include in such reports such information as maybe reasonably requested by
any Member. In addition, the Manager shall authorize the Energy &Environmental
Research Center, Sargent &Lundy, LLC and the Accounting Firm (as well as such
other Company professionals as a Member shall hereafter reasonably request) to
meet with and speak directly with a Member and its Representatives and to
provide directly to any Member and its Representatives such information as they
shall reasonably request regarding the Company, the Facility, and the Company
Business. A Member shall notify the Manager in advance regarding any meetings or
telephone calls scheduled by such Member with Company professionals as
contemplated by this Section 3.15 and the Manager may elect to participate in
any such scheduled meetings or calls. Each Member shall provide the Manager with
copies of all written communications and information received by such Member
pursuant to the exercise of its rights under this Section 3.15. Section 3.16
Limited Withdrawal Rights• A Member (other than CCS-AE) may elect to withdraw
from the Company, by giving written Notice to the Manager to such effect, and
abandon its Membership Interest at any time after January 1, 2022 to the extent
that the Company continues to operate after December 31, 2021. Any such
withdrawal shall be effective as of the date such Notice is given. Any Member so
electing shall remain responsible for its share of the costs of the Company
attributable to the production of Refined Coal resulting in the allocation of
Tax Credits to such Member through the effective date of such withdrawal. Upon
the withdrawal of a Member, such Member's percentage interests in income, gain,
deduction, loss and credits of the Company and Capital Account shall
automatically transfer to the other Members pro rata in accordance with their
Membership Interests; provided, however, that any remaining Member may decline
to have its percentage interest. in income, gain, deduction, loss and credits of
the Company and Capital Account increased, in which event, such percentage
increase and Capital Account shall be allocated and transferred to the Seller
Designee. In the event of any such withdrawal, Exhibit B shall be adjusted
accordingly. ARTICLE IV CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS Section 4.1
Capital Contributions. (a) Reserved. 24



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment030.jpg]
(b) Subject to Sections 4.1(e), 4.1 ,and 4.1 ,the Members acknowledge and agree
that the continuing operation of the Facility will require Monthly Capital
Contributions. On the Acquisition Date, the Members made the Initial Quarterly
Capital Contributions to the Company in an aggregate amount equal to the sum of
(i) the estimated Working Capital Needs of the Company to be incurred during the
first Quarter of Fiscal Year 2014 on and after the Acquisition Date, (ii) the
Initial Coal Inventory Amount and (iii) the Initial Working Capital Reserve, on
a pro rata basis in accordance with their respective Membership Interests. The
Manager will submit to each Member, no later than the tenth day of each Month,
beginning with April 2015, a written schedule (the "Capital Contribution
Schedule") setting forth the Monthly Capital Contributions for each Member equal
to its pro rata share (determined in accordance with the last sentence of this
Section 4.1(b)) of the amount required to satisfy the estimated Working Capital
Needs of the Company to be incurred during such Month in accordance with the
Approved Budget, increased or decreased, as applicable, by an amount equal to
the difference between the actual Working Capital Needs of the Company for the
preceding Month and the estimated Working Capital Needs of the Company for the
preceding Month on which the Monthly Capital Contributions with respect to such
Month were based; provided, that the adjustment to the Monthly Capital
Contribution for April 2015 wi11 instead be made in accordance with the next
sentence. The Capital Contribution Schedule will also identify any amounts that
are being requested to fund liabilities, costs or expenses not contemplated by
the Approved Budget as then in effect (including any amendments to the Approved
Budget made in accordance with Article IX). With respect to April 2015, the
Monthly Capital Contribution will be increased or decreased, as applicable, by
an amount equal to the difference between the actual Working Capital Needs of
the Company for the preceding Quarter and the estimated Working Capital Needs of
the Company for the preceding Quarter on which the Capital Contributions with
respect to such Quarter were based. Each Capital Contribution Schedule shall
take into account (i) any scheduled plant outages, (ii) any Producer Suspension
Event or Utility Suspension Event ongoing at the time such Capital Contribution
Schedule is delivered (and shall assume such event will continue for the
applicable Month except to the extent it is known that production will resume
during such Month), and (iii) any Monthly Capital Contributions received by the
Company with respect to a Month during which production was suspended after such
Monthly Capital Contributions were requested by the Company. If (x) any event
described in clauses (i), (ii) or (iii) of the preceding sentence occurs with
respect to a Month (the "Overlaid Month"), (y) the estimated Working Capital
Needs of the Company for the Overpaid Month on which the Monthly Capital
Contributions with respect to the Overpaid Month were based were greater than
the actual Working Capital Needs of the Company for the Overpaid Month (the
amount by which such estimated Working Capital Needs exceeded such actual
Working Capital Needs being referred to as the "Excess Capital Contribution
Amount"), and (z) the Excess Capital Contribution Amount is greater than the
estimated Working Capital Needs specified in the Capital Contribution Schedule
for the Month succeeding the Overpaid Month (the "A~plicable Month"), then the
Manager shall return to the Members an amount equal to the Excess Capital
Contribution Amount minus such estimated Working Capital Needs for the
Applicable Month, which amount shall be paid to the Members in proportion to
their percentage Membership Interests for the Overpaid Month contemporaneously
with the submission of the Capital Contribution Schedule for the Applicable
Month. Subject to Sections 4.1(e), 4.1 and 25



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment031.jpg]
4.1(~}, each Member shall pay its pro rata share of the called Capital
Contributions based on its percentage Membership Interest. (c) Subject to
Sections 4.1(e), 4.1 and 4.1 , on or before each Monthly Payment Date, each
Member shall contribute to the capital of the Company an amount in immediately
available funds equal to such Member's Monthly Capital Contribution as set forth
in the Capital Contribution Schedule pursuant to Section 4.1(b). (d)
[Intentionally Omitted] (e) (i) As of the first Business Day following delivery
of a Tax Event Member Termination Notice, no Members shall have any obligation
to make Monthly Capital Contributions until the earlier of such time, if any, as
the Company is authorized by the Members to resume production of Refined Coal in
accordance with Section 8.2(b) hereof or, if the Company delivers an Option
Notice pursuant to Section 11.2 in respect of such Tax Event Member Termination
Notice, such time as the Company has completed the purchase of all Electing
Members' Membership Interests in accordance with Section 11.2. (ii) If a Low
Volume Member Termination Notice is delivered, then as of the 90 h` day
following delivery of such Low Volume Member Termination Notice, no Members
shall have any obligation to make Monthly Capital Contributions until, if the
Company delivers an Option Notice pursuant to Section 11.2 in respect of such
Low Volume Member Termination Notice, such time as the Company has completed the
purchase of all Electing Members' Membership Interests in accordance with
Section 11.2. (iii) If the Company's Working Capital Needs for a given Month
exceed the sum of one-third of the Fixed Payments for the Quarter that includes
such Month and the Monthly Capital Contributions for such Month and the Manager
has not provided assurances reasonably satisfactory to the Members that the
Company is capable of reducing the Company's Working Capital Needs during the
succeeding Month to an amount that is not in excess of such sum, then on or
before the next Monthly Payment Date following the end of the Month during which
such event occurred, a Member or Members holding not less than 40 percent of the
outstanding Membership Interests may give the Manager Notice of its or their
election not to make its Monthly Capital Contribution otherwise due on such next
Monthly Payment Date and upon delivery of such Notice, no Members shall be
required to make a Monthly Capital Contribution on such next Monthly Payment
Date. (iv) Notwithstanding any other provision of this Agreement to the
contrary, in no event is any Member required to make Monthly Capital
Contributions with respect to liabilities, costs or expenses that are not
contemplated by the Approved Budget as then in effect (including any amendments
to the Approved Budget made in accordance with Article IX). If a Member elects
not to make all or a portion of a Monthly Capital Contribution on such basis, it
will deliver Notice to the Manager of such election on or before the Monthly
Payment Date for such Monthly Capital Contribution. 26



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment032.jpg]
(v) As to any Month for which the Members pursuant to Section 4.1(e)(iL(ii),
(iii or (ivy have no obligation to make Monthly Capital Contributions, then with
respect to each Investor who elects not to make all or a portion of its Monthly
Capital. Contribution (each such Investor, a "Section 4.1(,e~ Electing
Investor"), CCS-AE shall have the option (but not the obligation) to make the
Monthly Capital Contribution or portion thereof that would have been made by the
Section 4.1(e) Electing Investors for such Month but for such election, and, to
the extent so made by CCS-AE (and notwithstanding anything in this Agreement to
the contrary), the Section 4.1(e) Electing Investors' allocable share of all
distributions and allocations of items of Company income, gain, credits
(including Tax Credits), deductions and losses for such Month for the portion of
the 1Vlonthly Capital Contribution made by CCS-AE will be distributed and
allocated to CCS-AE. As to any Month for which CCS-AE does not exercise its
option to make Monthly Capital Contributions pursuant to the preceding sentence,
any other Member shall have the option (but not the obligation) to make the
Monthly Capital Contributions that would have been made by the Section 4.1(e)
Electing Investors for such Month but for such election, and, to the extent so
made by such other Member (and notwithstanding anything in this Agreement to the
contrary), the Section 4.1(e) Electing Investors' allocable share of all
distributions and allocations of items of Company income, gain, credits
(including Tax Credits), deductions and losses for such Month will be
distributed and allocated to the Members making the Monthly Capital
Contributions that would have been made by the Section 4.1(e) Electing Investors
for such Month. As to any Month for which neither CCS-AE nor any other Member or
Members exercises the option to make Monthly Capital Contributions pursuant to
the preceding provisions of this Section 4.1(e)(v), the Manager shall reduce,
curtail or stop production if so requested by a Section 4.1(e) Electing
Investor. (vi) Notwithstanding any other provision of this Agreement to the
contrary, upon the occurrence of an event of dissolution of the Company pursuant
to Section 11.1, no Member shall have any obligation to make additional Capital
Contributions to the Company, except for any obligation to make additional
Capital Contributions accrued through the date of occurrence of such event of
dissolution (subject, for the avoidance of doubt, to any other applicable
limitations in this Section 4.1 or elsewhere in this Agreement). (~ If an
Investor, in good faith, disputes the amount of any Monthly Capital Contribution
required to be made hereunder, then such Investor shall notify the Manager and
the other Members, and in such event, the Manager and the disputing Investor
shall consider the issues raised or in dispute and discuss such issues with each
other and attempt to reach a mutually satisfactory agreement. If the dispute is
not resolved within ten Business Days of notification of the dispute, the
disputing Investor shall pay, on or before the Monthly Payment Date, the full
amount of any Monthly Capital Contribution. Thereafter, in the case of any
disputes regarding calculations, the Manager and the disputing Investors shall
mutually select and instruct an Accounting Firm to calculate the amount of such
Monthly Capital Contribution required; provided, however, that if the Manager
and the disputing Investors are unable to agree on the Accounting Firm to be
selected for such purpose, then the Manager and the disputing Investors holding
at least 51 percent of the outstanding Membership Interests as compared to all
other disputing Investors shall name an accounting Firm within five Business
Days thereafter and instruct those named accounting firms to name an independent
firm of certified public 27



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment033.jpg]
accountants within five Business Days after they are named. In the case of any
disputes regarding operational or other matters, the Manager and the disputing
Investors shall instruct an independent expert, mutually agreed upon by them, to
resolve such dispute. In the case of a dispute subject to resolution by an
independent expert, if the Manager and the disputing Investors do not mutually
agree on an expert to resolve the dispute within ten Business Days, then the
Manager and the disputing Investors holding at least 51 percent of the
outstanding Membership Interests as compared to all other disputing Investors
shall name an independent expert within five Business Days thereafter and
instruct those named experts to name a Person to serve as the expert for
purposes of resolving the dispute within five Business Days after they are
named. If a Person entitled to name an accounting firm or expert within the time
period specified above does not timely do so, then the accounting arm or expert
named by the other Person or Persons entitled to name an accounting firm or
expert shall either name the accounting firm or expert for purposes of resolving
such dispute or if there is only one Person remaining who is entitled to name
such accounting firm or expert, the Person named by such remaining Person shall
be the Accounting Firm or expert for purposes of resolving such dispute. The
determination of the Accounting Firm or independent expert selected as described
in this Section 4.1(fl shall be binding on the Company, the Manager and the
Members, absent manifest error. Within five Business Days following final
resolution of any such dispute, the Company shall pay to the disputing Investor
and the other Members any amount that is determined to be owed to such Investor
or other Members pursuant to the preceding sentence. Notwithstanding the
foregoing, if any dispute regarding a Monthly Capital Contribution remains
unresolved as of any Monthly Payment Date following the Monthly Payment Date for
the contribution in dispute (collectively, the "Succeeding Capital
Contribution"), then the disputing Investor shall be entitled to withhold from
the Succeeding Capital Contribution the amount in dispute and any amount of any
Succeeding Capital Contribution in dispute that relates to the same issue or
matter that was in such dispute. In such case, within five Business Days
following final resolution of any such dispute, the disputing Investor shall pay
to the Company any amount that is determined to be owed by such Investor
pursuant to the determination of the Accounting Firm or independent expert
selected as described in this Section 4.1(x. (g) In the event that the Company
has or incurs or suffers any expenses, losses or liabilities related to or
attributable to periods prior to the Acquisition Date for which the Seller is
required to indemnify each Investor under the terms of Section 8.4 of each
Purchase Agreement, no Investor shall have an obligation to make any Capital
Contributions to fund any such expense, loss or liability (and no Capital
Contributions made by any Investor shall be used to pay any such expense, loss
or liability) unless and to the extent such Investor is indemnified for the
amount of its Capital Contribution relating to such costs, expenses and
liabilities by the Seller pursuant to Section 8.4 of each Purchase Agreement.
For the avoidance of doubt, this Section 4.1(g) shall not apply to normal
operating items, such as expenses relating to chemical additives, coal, or other
inventory and supplies owned by the Company on the Acquisition Date or to any
accounts payable relating thereto. (h) Except as provided in Sections 4.1 and
4~4, no other Capital Contributions or Monthly Capital Contributions shall be
required or permitted from any Member unless all of the Members consent thereto
in writing. 28



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment034.jpg]
Section 4.2 Capital Contribution Schedule. Each Capital Contribution Schedule
issued pursuant to Section 4.1 shall be accompanied by a report that shall
contain the following information: (a) The total amount of Monthly Capital
Contributions requested from all Members including the true-up of the actual
Working Capital Needs of the Company for the preceding Month to the Monthly
Capital Contributions made by the Members for the preceding Month or, in the
case of the Monthly Capital Contributions for April 2015, the true-up described
in Section 4.1(b); (b) The Estimated Monthly Tonnage Amount for such Month; and
(c) The amount of the Monthly Capital Contribution requested from the Member to
whom the request is addressed, in accordance with Section 4.1 (as limited by
Sections 4.1(e), 4.1 ,and 4.1 ). Section 4.3 Capital Accounts. (a) There shall
be established and maintained throughout the full term of the Company in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv) for each Member, a
capital account (a "Capital Account") which shall be credited with (i) such
Member's Capital Contributions (net of liabilities that the Company is
considered to assume or take subject to), (ii) allocations of income and gain to
such Member pursuant to this Agreement and (iii) without duplication, the amount
of any Company liabilities considered to be assumed by such Member. Each
Member's Capital Account shall be debited with (i) the amount of cash and the
Gross Asset Value of other property distributed to such Member (net of
liabilities that such Member is considered to assume or take subject to), (ii)
allocations of deductions and losses to such Member pursuant to this Agreement
and (iii) without duplication, the amount of any liabilities of such Member
considered to be assumed by the Company. (b) If all or a portion of a Membership
Interest is Transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the Membership Interest so Transferred. (c) The provisions of this
Agreement relating to maintenance of Capital Accounts are intended to comply
with Treasury Regulation Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such Treasury Regulation. Section 4.4
Defaulted Capital Contributions. (a) If a Member shall fail to pay its required
portion of any Monthly Capital Contributions when due and such failure to pay
continues for 20 days after receipt of Notice of such failure from the Manager
or another Member, such failure to pay shall constitute an event of default (an
"Event of Default") and such Member shall thereafter until such default is cured
be referred to as a "Defaulting Member"; provided, however, that for the
avoidance of doubt, the exercise by a Member of its rights under Sections
4.1(e), 4.1 , or 4.1 shall not constitute an 29



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment035.jpg]
Event of Default or cause the Member to be a Defaulting Member under this
Section 4.4. For so long as the Defaulting Member shall have failed to pay its
portion of such Capital Contribution as and when required pursuant to Section
4.1, and this Section 4.4(a) (including the applicable cure period), the
Defaulting Member's right to vote on matters put before the Members shall be
suspended. (b) The Manager shall have~the right (and upon the written request of
a Member or Members holding at least 40 percent of the outstanding Membership
Interests, the Manager shall exercise such right), upon the occurrence and
during the continuation of an Event of Default, to exercise one or more of the
following remedies (which remedies shall, in addition to the rights specified in
Section 12.15 and Section 12.18, be the sole and exclusive remedies of the
Manager, any Member or the Company in respect of an Event of Default): (i) cause
the Company to (A) withhold any distributions otherwise payable to such
Defaulting Member and use such amounts to offset the amounts due in respect of
the defaulted Monthly Capital Contribution obligation (it being acknowledged
that a Defaulting Member shall have no further Monthly Capital Contribution
obligations with respect to the period following the Involuntary Transfer of its
Membership Interest pursuant to Section 4.4 b ii below), with any such amounts
deemed to have been distributed to the Defaulting Member and then paid by the
Defaulting Member to the Company; and/or (B) sue for the amount due (taking into
account amounts received under clause (A) above), in which case the Company
shall be entitled to collect reasonable attorneys' fees and all other costs of
collection, plus interest on any unpaid Monthly Capital Contributions (taking
into account amounts received under clause (A) above) at a rate equal to the
short term applicable federal rate compounded Monthly from the date on which the
Monthly Capital Contribution was first due until such unpaid amount is paid to
the Company; or (ii) elect by providing Notice to the Defaulting Member to cause
the Defaulting Member to Involuntarily Transfer all of such Member's Membership
Interest in the Company to the Seller Designee, and upon the consummation of
such Involuntary Transfer, (1) the Defaulting Member will cease to be a Member
and shall have no further rights as a member of the Company; and (2) the
Defaulting Member shall have no obligation thereafter to make any Capital
Contributions to the Company, except, as to those obligations and liabilities
accrued through the date of the Involuntary Transfer. An Involuntary Transfer
pursuant to this Section 4.4 will be effective as of the date Notice of the
Involuntary Transfer is given by the Manager. Section 4.5 No Third Party
Beneficiary. To the full extent permitted by Law, no creditor or other third
party having dealings with the Company shall have the right to enforce the right
or obligation of any Member to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at Law or in equity, it being understood
and agreed that the provisions of this Agreement (other than the provisions of
Section 8.12) shall be solely for the benefit of, and may be enforced solely by,
the parties hereto and their respective successors and permitted assigns. None
of the rights or obligations of the Members herein set forth to make Capital
Contributions or loans to the Company shall be deemed an asset of the Company
for any purpose by any creditor (other than an Investor in its capacity as a
creditor) or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Company or pledged or 30



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment036.jpg]
encumbered by the Company to secure any debt or other obligation of the Company
or of any of the Members. ARTICLE V ALLOCATIONS Section 5.1 Allocations. For
purposes of maintaining Capital Accounts, after giving effect to the special
allocations set forth in Sections 5.2 and Si3, all items of Company income
(including gross income and receipts from the sale of Refined Coal), gain, loss,
deduction and credits (including Tax Credits), for each Fiscal Year shall be
allocated to the Members pro rata in proportion to their respective Membership
Interests. Section 5.2 Allocations Followin~Condemnation, Casualtyetc• All
income attributable to Excess Insurance Proceeds shall be allocated to the
Members pro rata in accordance with their respective Membership Interests or to
CCS-AE to the extent of the amount distributable to the Members or to CCS-AE in
accordance with Section 6.4. Section 5.3 Special Allocations. Any allocation
pursuant to Section 5.1 or Section 5.2 shall be subject to any adjustment
required to satisfy the safe harbor established by Treasury Regulation Section
1.704-1(b). Accordingly, a "qualified income offset" provision as described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d), and a "minimum gain
chargeback" and a "partner nonrecourse debt minimum gain chargeback" as
described in Treasury Regulation Section 1.704-2 are incorporated herein by
reference and shall be given effect. Notwithstanding the foregoing, this
Agreement shall not have a "deficit restoration obligation" provision described
in Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(3) incorporated herein.
Items of Company deduction or loss shall not be allocated to a Member to the
extent that such allocation would cause a deficit in such Member's Capital
Account (after reduction to reflect the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the amount such Member
is obligated to contribute to the capital of the Company or is deemed to be
obligated to contribute to the Company pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5). Any nonrecourse
deductions (within the meaning of Treasury Regulation Section 1.704-2(b)(1))
shall be allocated to the Members in proportion to their respective Membership
Interests, and any partner nonrecourse deductions (within the meaning of
Treasury Regulation Section 1.704-2(i)) shall be allocated to the Member that is
considered to bear the economic risk of loss with respect to the debt to which
such deductions are allocable. Any special allocations of items pursuant to this
Section 5.3 shall be taken into account, to the extent permitted by the Treasury
Regulations, in computing current and subsequent allocations of income, gain,
deductions or losses pursuant to Section 5.1 so that the net amount of any items
so allocated and all other items allocated to each Member shall, to the extent
possible, be equal to the amount that would have been allocated to each Member
pursuant to Section 5.1 had such special allocations under this, Section 5.3 not
occurred. Section 5.4 Tax Allocations. (a) Except as otherwise provided in this
Section 5.4, all allocations of Tax items of Company income (including gross
income and receipts from the sale of Refined Coal), 31



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment037.jpg]
gain, deductions and losses for each Fiscal Year shall be allocated in the same
manner as the corresponding allocations of book items of Company income
(including gross income and receipts from the sale of Refined Coal), gain,
deductions and losses were made for such Fiscal Year pursuant to Sections 5.1,
5_2 and 5_3. Tax Credits shall be allocated to the Members in accordance with
the allocations of Company gross income and receipts from the sale of Refined
Coal as provided in Treasury Regulations Section 1.704-1(b)(4)(ii). (b) If, as a
result of contributions of property by a Member to the Company or an adjustment
to the Gross Asset Value of Company assets pursuant to this Agreement, there
exists a variation between the adjusted Tax basis of an item of Company property
for federal income Tax purposes and as determined under the definition of Gross
Asset Value, allocations of income, gain, loss, and deduction shall, solely for
income Tax purposes, be allocated among the Members so as to take into account
any variation between the adjusted Tax basis of such property to the Company for
federal income Tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using the method selected
by the Manager, in Consultation with the other Members. (c) Any elections or
other decisions relating to Capital Accounts and Tax allocations shall be made
by the Manager, in Consultation with the other Members, in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section 5.4 are solely for purposes of federal, state and local
income Taxes and shall not affect, or in any way be taken into account in
computing, any Member's Capital Account or any Member's share of distributions
pursuant to any provision of this Agreement. (d) Notwithstanding anything in
this Agreement to the contrary, to the extent that an adjustment to the adjusted
Tax basis of any Company asset is made pursuant to Section 743(b) of the Code as
the result of a purchase of an interest in the Company, any adjustment to the
depreciation, amortization, gain or loss resulting from such adjustment shall be
allocated for income Tax purposes to the transferee only and shall not affect
the Capital Account of the transferor or transferee. In such case, the
transferee shall provide to the Company (i) the allocation of any step-up or
step-down in basis to the Company's assets and (ii) .the depreciation or
amortization method for any adjustment in basis to the Company's assets. Section
5.5 Transfer or Change in Company Interest. If the respective Membership
Interests of the existing Members in the Company change or if a Membership
Interest is Transferred in compliance with this Agreement to any other Person,
then, for the Fiscal Year in which the Transfer occurs, all income, gains,
losses, deductions, Tax Credits and other Tax incidents resulting from the
operations of the Company shall be allocated, as between transferor and
transferee, by taking into account their varying interests using the interim
closing of the books method to the extent permitted by Section 706 of the Code,
unless otherwise agreed by all the Members. 32



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment038.jpg]
ARTICLE VI DISTRIBUTIONS Section 6.1 Distributions. Except as provided in
Sections 4.4(b)(i), 6_4 or 11.4, distributions to the Members shall be made pro
rata in accordance with their respective Membership Interests. Distributions of
Available Cash, if any, shall be made on the twentieth day of each Quarter and
maybe made at such other times and from time to time in such amounts as the
Manager shall determine. There shall be no distributions of the assets of the
Company in kind without the prior written consent of all of the Members. ,
Section 6.2 Withdrawal of Capital. No Member shall have the right to withdraw
capital from the Company or to receive or demand distributions or return of its
Capital Contributions until the Company is dissolved in accordance with this
Agreement and applicable provisions of the Act. No Member shall be entitled to
demand or receive any interest on its Capital Contributions. Section 6.3
Withholding Taxes. If the Company is required to withhold Taxes with respect to
any allocation or distribution to any Member pursuant to any applicable Law, the
Company may, after first notifying the Member and permitting the Member, if
legally permitted, to contest the applicability of such Taxes, withhold such
amounts and make such payments to taxing authorities as are necessary to ensure
compliance with such Tax Laws. Any funds withheld by reason of this Section 6.3
shall nonetheless be deemed distributed to the Member in question for all
purposes under this Agreement. If the Company did not withhold from actual
distributions any amounts it was required to withhold, the Company may, at its
option, (a) require the Member to which the withholding was credited to
reimburse the Company for such withholding or (b) reduce any subsequent
distributions by the amount of such withholding. This obligation of a Member to
reimburse the Company for Taxes that were required to be withheld shall continue
after such Member transfers or liquidates its Membership Interest in the Company
or withdraws from the Company. Each Member agrees to furnish the Company with
any representations and forms as shall reasonably be requested by the Company to
assist it in determining the extent of, and in fulfilling, any withholding
obligations it may have. Section 6.4 Distributions Following Condemnation,
Casualty, etc. Notwithstanding Section 6.1, all proceeds received by the Company
upon a condemnation or following a casualty to the Facility from insurance
policies or otherwise that are not used to restore or repair the Facility (but
only if the Refined Coal produced will continue to be eligible for Tax Credits
notwithstanding such restoration or repair) ("Excess Insurance Proceeds") shall
be distributed to the Investors pro rata in accordance with their respective
Membership Interests to the extent that the aggregate dollar amount of the
Tonnage Amoui7t for all Investors allocated to the Investors through the date of
receipt of suchproceeds is less than the sum of (x) the Initial Payment (as such
term is defined in the Purchase Agreements) and (y) all Capital Contributions
and Variable Payments made by the Investors through the date of such payment,
and thereafter to CCS-AE. Section 6.5 Limitation Upon Distributions.
Notwithstanding the provisions of this Agreement, including the foregoing
provisions of this Article VI to the contrary, no distribution shall be made if
such distribution would violate the Act. 33



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment039.jpg]
ARTICLE VII ACCOUNTING AND RECORDS Section 7.1 Fiscal Year. The fiscal year of
the Company for both income Tax and financial reporting purposes shall be the
calendar year, unless otherwise required by the Code (the "Fiscal Year").
Section 7.2 Books and Records and Inspection. (a) The Manager shall keep, or
cause to be kept by the Company, full and accurate books of account, financial
records and supporting documents, which shall reflect, completely, accurately
and in reasonable detail, each transaction of the Company and such other matters
as are usually entered into the records or maintained by Persons engaged in a
business of like character or as are required by Law, and all other documents
and writings of the Company. The books of account, financial records, and
supporting documents and the other documents and writings of the Company shall
be kept and maintained at the principal office of the Company. The financial
records and reports of the Company (not including Tax records and reports or
records and reports kept for Capital Account purposes) shall be kept in
accordance with GAAP and on an accrual basis. (b) In addition to and without
limiting the generality of Section 7.2(a), the Manager shall keep, or cause to
be kept by the Company, at its principal office: (i) true and full information
regarding the status of the business and financial condition of the Company,
including financial statements for the five most recent years; (ii) promptly
after becoming available, a copy of the Company's federal, state, and local
income Tax Returns for each year; (iii) a current list of the name and last
known business, residence or mailing address of each Member and the Manager;
(iv) a copy of this Agreement and the Company's Articles of Organization, and
all amendments thereto, together with executed copies of any written powers of
attorney pursuant to which this Agreement and such Articles of Organization and
all amendments thereto have been executed; (v) true and full information
regarding the amount of cash and a description and statement of the agreed value
of any other property and services contributed by each Member and which each
Member has agreed to contribute in the future, and the date upon which each
became a Member; (vi) copies of records that would enable a Member to determine
the Member's relative shares of the Company's distributions and the Member's
relative voting rights; and 34



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment040.jpg]
(vii) all records related to the production and sale of Refined Coal and the
qualification of such fuel for Tax Credits pursuant to Section 45 of the Code,
applicable Treasury Regulations, IRS revenue procedures, notices, announcements
or other pronouncements by the IRS, whether currently existing or promulgated in
the future, all correspondence with the IRS in respect thereof and the Private
Letter Rulings. (c) All books and records of the Company shall be open to
inspection and copying by any of the Members or their authorized Representatives
during business hours and at such Member's expense, for any purpose reasonably
related to such Member's interest in the Company, and the Company and/or the
Manager shall maintain the books and records of the Company for a period of five
years following the dissolution of the Company. In addition, the Company shall
provide Notice to the Members at least 30 days in advance if the Company intends
to destroy any books and records of the Company to permit any Member to make
copies of such books and records prior to destruction thereof. The rights of the
Members or their authorized Representatives under this Section 7.2(c) shall
continue despite termination or expiration of this Agreement. Section 7.3 Bank
Accounts, Notes and Drafts. (a) All funds not required for the immediate needs
of the Company shall be placed in Permitted Investments, which investments shall
have a maturity appropriate for the anticipated cash flows needs of the Company.
All Company funds shall be deposited and held in accounts which are separate
from all other accounts maintained by the Manager and the Members, and the
Company's funds shall not be commingled with any other funds of any other
Person, including any Manager, any Member or any Affiliate of a Manager or a
Member. (b) The Members acknowledge that the Manager may maintain Company funds
in accounts, money market funds, certificates of deposit, other liquid assets in
excess of the insurance provided by the Federal Deposit Insurance Corporation,
or other depository insurance institutions and that the Manager shall not be
accountable or liable for any loss of such funds resulting from failure or
insolvency of the depository institution. (c) Checks, notes, drafts and other
orders for the payment of money shall be signed by such persons as the Manager
from time to time may authorize. When the Manager so authorizes, the signature
of any such person may be a facsimile. Section 7.4 Financial Reports. (a) Within
ten days after the end. of each Month, the Manager shall furnish to each Member
a summary statement showing the number of Tons of Refined Coal produced and sold
by the Company to Unrelated Persons during such Month and the estimated Tax
Credits resulting from such sales, the number of Tons of Unrefined Coal sold
during such Month, as well as the number of Tons of coal purchased by the
Company during such Month; and within 15 days after the end of each Month, the
Manager shall furnish to each Member a comparison of such Monthly results to the
Approved Budget then in effect. 35



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment041.jpg]
(b) Within 25 days after the end of each Quarter, the Manager shall furnish to
each Member (i) unaudited GAAP-basis financial statements with respect to such
Quarter of the Company, consisting of (A) a balance sheet showing the Company's
financial position as of the end of such Quarter, (B) profit and loss statements
for such Quarter, and (C) a statement of changes in Members' equity, certified
by a responsible officer of the Manager as true, complete and correct in all
material respects, (ii) a comparison of such quarterly results to the Approved
Budget for such Quarter and (iii) a summary of the Tax Credits generated by the
Company during such' Quarter. (c) Within 40 days after the end of each Fiscal
Year, the Manager shall furnish to each Member (i) unaudited GAAP-basis
financial statements with respect to such Fiscal Year, consisting of (A) a
balance sheet showing the Company's financial position as of the end of such
Fiscal Year, (B) profit and loss statements for such Fiscal Year, (C) a
statement of changes in Members' equity, and (D) a statement of cash flows for
such Fiscal Year, (ii) a statement of each Member's closing Capital Account
balance as of the end of such Fiscal Year, (iii) a statement of the Tax Credits
generated by the Company during each Quarter during the Fiscal Year, and (iv)
the Variable Cost Per Ton for such Fiscal Year and the Variable Cost Per Ton
Estimate for the next Fiscal Year (i.e., the Fiscal Year during which such
report is delivered). (d) Within 120 days after the end of each Fiscal Year, the
Manager shall furnish to each Member (i) audited GAAP-basis financial statements
with respect to such Fiscal Year by the Accounting Firm, consisting of (A) a
balance sheet showing the Company's financial position as of the end of such
Fiscal Year, (B) profit and loss statements for such Fiscal Year, (C) a
statement of cash flows for such Fiscal Year, (ii) a statement of each Member's
closing Capital Account balance as of the end of such Fiscal Year and (iii) a
statement of the Tax Credits generated by the Company during each Quarter during
the Fiscal Year. (e) Within 30 days after filing United States federal income
Tax Returns for the Company, the Manager shall furnish to each Member (i) an
unaudited Tax-basis balance sheet with respect to such Fiscal Year, (ii) a
statement of each Member's closing Capital Account balance as of the end of such
Fiscal Year and (iii) a summary of the Tax Credits generated by the Company
during each Quarter during the Fiscal Year. (~ The Manager shall prepare and
furnish to the Investors the Operations Reports when and as contemplated by
Section 2.3(b) of the Purchase Agreements. (g) If the Manager fails to deliver
any report or Tax information required to be delivered pursuant to this Section
7.4 or Section 7.6 by the due date for such report or information specified in
such Section, then the Manager shall pay to the Members, pro rata in respect to
their Membership Interests, the sum of $500 per day for each day after the due
date that any report or Tax infornlation required to be delivered pursuant to
this Section 7.4 or Section 7.6 is not furnished to the Members. 36



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment042.jpg]
Section 7.5 Partnership Status and Tax Elections. (a) It is the intent of the
Members that the Company be taxed as a partnership for United States federal,
state and local income Tax purposes. The Members hereby agree not to elect to be
excluded from the application of Subchapter K of Chapter 1 of Subtitle A of the
Code or any similar state statute and agree not to elect for the Company to be
treated as a corporation, or an association Taxable as a corporation, under the
Code or any similar state statute. (b) The Company shall make the following
elections and take the following positions under United States income Tax Laws
and regulations and any similar state statutes: (i) adopt the Fiscal Year as the
annual accounting period; (ii) adopt the accrual method of accounting; and (iii)
adopt the weighted moving average method of inventory accounting. (c) Upon the
request of a Member or Members holding more than 40 percent of the outstanding
Membership Interests, the Company shall file an election under Section 754 of
the Code and the Treasury Regulations thereunder to adjust the basis of the
Company assets under Section 734(b) of the Code or Section 743(b) of the Code
and any corresponding elections under the applicable sections of state and local
Law. (d) The Company shall not make any election under Section 6231(a)(1)(B)(ii)
of the Code or the Treasury Regulations thereunder to treat the Company as a
partnership to which the provisions of Sections 6221 through 6234 of the Code,
inclusive, apply. Section '~.6 Company Tax Returns. The United States federal
income Tax Returns for the Company and all other Tax Returns of the Company (the
"CompanYTax Returns") shall be prepared as directed by the Manager in
Consultation with the other Members. The Manager, in Consultation with the other
Members, may extend the time for filing any such Company Tax Returns as provided
for under applicable Law. At the Company's expense, the Manager shall cause the
Company to retain an Accounting Firm to prepare or review the necessary federal
and state income Company Tax Returns and information returns for the Company.
Each Member shall provide such information, if any, as may be reasonably needed
by the Company for purposes of preparing such Company Tax Returns, provided that
such information is readily available from regularly maintained accounting
records. Within 120 days after the end of each year and at least 30 days prior
to filing the federal and state income Company Tax Returns and information
returns, the Manager shall deliver to the other Members for their review a copy
of the Company's federal and state income Company Tax Returns and information
returns proposed to be filed for each Fiscal Year, and shall incorporate all
reasonable changes or comments to such proposed Company Tax Returns and
information returns requested by the other Members at least ten days prior to
the filing date for such returns. After taking into account any such requested
changes, and receiving the approval of the Members (which approval shall not be
unreasonably withheld and which approval will be deemed to have been given by
the Members if 37



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment043.jpg]
the Members do not notify the Company that they are withholding approval or
otherwise not giving approval within five Business Days of having received the
final version of the applicable Tax Return), the Manager shall cause the Company
to timely file, taking into account any applicable extensions, such Company Tax
Returns within 150 days after the end of each Fiscal Year. Within five days
after filing such federal and state income Company Tax Returns and information
returns, the Manager shall cause the Company to deliver to each Member a copy of
the Company's federal and state income Tax Returns and information returns as
filed for each Fiscal Year, together with any additional Tax-related information
in the possession of the Company that such Member may reasonably and timely
request in order to properly prepare its own income Tax Returns. Section 7.7 Tax
Audits. (a) If the IRS commences any audit or proceeding (including under the
Compliance Assurance Program) with respect to any Member with respect to any
items of income, gain, loss, deduction or credit (including Tax Credits)
allocated to such Member by the Company (the "CompanyAudited Items"), then such
Member shall promptly advise the Manager of the same. The Member subject to such
audit or proceeding (the "Audited Member") shall promptly provide the Manager
with copies of all notices, communications, reports and other writings received
from the IRS that relate to the Company Audited Items. For the avoidance of
doubt, the Audited Member shall make all final determinations as to the
strategies to be employed in defense of the Company Audited Items and all
correspondence or filings to be submitted by the Audited Member to the IRS
relating to the Company Audited Items. To the extent practical under the
circumstances, the Audited Member will provide the Manager with Notice
reasonably in advance of any meetings or conferences with the IRS with respect
to the Company Audited Items. The Manager shall provide the other Members with a
copy of any written information received by it from the Audited Member pursuant
to this Section 7.7(a), which information shall be Confidential Information
subject to Section 12.12. (b) CCS-AE shall act as the "tax matters partner"
under Section 6231(a)(7) of the Code (the "Tax Matters Partner"). The Members
shall take such action as is required by Treasury Regulations under Section
6231(a)(7)(A) of the Code to designate CCS-AE as the Tax Matters Partner. The
Tax Matters Partner shall promptly notify the Members if any Tax Return or
report of the Company is audited or if any adjustments are proposed by any
Governmental Body. In addition, the Tax Matters Partner shall promptly furnish
to the Members all notices concerning administrative or judicial proceedings
relating to federal income tax items of the Company (a "Tax Proceeding") as
required under the Code. During the pendency of any Tax Proceeding, the Tax
Matters Partner shall furnish to the Members periodic reports, not less often
than Monthly, concerning the status of any Tax Proceeding. In addition, the Tax
Matters Partner shall promptly (i) provide the other Members with a draft copy
of any correspondence or filing to be submitted by the Tax Matters Partner
relating to a Tax Proceeding reasonably in advance of such submission, (ii)
incorporate all reasonable changes or comments to such correspondence or filing
requested by the other Members, (iii) provide the other Members with a final
copy of correspondence or filing, and (iv) advise the other Members of all
developments with respect to the Tax Proceeding; provided, however, that the
other Members shall provide any comments or



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment044.jpg]
suggestions on the foregoing as promptly as possible and in any event within ten
Business Days of request. To the extent practical under the circumstances, the
Tax Matters Partner will provide each Member with Notice reasonably in advance
of any meetings or conferences with the IRS with respect to a Tax Proceeding and
each Member shall have the right to participate in any such meetings or
conferences. Each Member shall participate in a Tax Proceeding at its sole cost
and expense. The Company shall indemnify and hold harmless the Tax Matters
Partner for any and all liabilities, costs and expenses (including reasonable
attorneys' fees and accountants' fees) tha t the Tax Matters Partner may incur
in its capacity as Tax Matters Partner, acting in complianc e with its
obligations under this Agreement. THE PROVISIONS OF THIS SECTION 7.7(b) SHALL
ONLY APPLY IF THE COMPANY IS REQUIRED BY APPLICABLE LAW FOR ANY PARTICULAR
PERIOD TO BE SUBJECT TO THE TEFRA AUDIT PROCEDURES, AND ONLY AS TO SUCH PERIODS.
(c) Notwithstanding anything contained in this Agreement to the contrary, the
provisions of this Section 7.7 shall survive the expiration of the term of the
Company (as described in Section 2.1) and shall remain in full force and effect
until the expiration of the applicable statute of limitations for any audits of
a Member's Tax Returns that contain any items of income, gain, loss, deduction
or credit (including Tax Credits) allocated to such Member by the Company or any
income Tax Return filed by the Company. Section 7.8 Other Reports and
Information. (a) The Manager shall prepare and deliver, or cause to be prepared
and delivered, the Operations Report to the Members when and as provided in each
Purchas e Agreement. (b) The Manager shall deliver to the Members promptly
following the Company's receipt thereof, a copy of all projections that the
Company receives from the Utility pursuant to Section 3.1 of the Refined Coal
Sale Agreement regarding the Utility's anticipate d needs with respect to the
purchase of Refined Coal or Unrefined Coal pursuant to such agreement, including
each Fiscal Year Projection (as defined in the Refined Coal Sale Agreement). (c)
Promptly upon the Manager becoming aware of any such event or circumstance, the
Manager shall deliver Notice to the Members of (i) any material civil or
criminal litigation pending or, to the knowledge of the Manager, threatened
against o r concerning the Company, or if such could have a Material Adverse
Effect, against the Manage r or the Operator, (ii) any material dispute with a
Governmental Body or any material noncompliance or violation of any Law
concerning the Company, its assets, business ar operations, (iii) any default,
whether by the Company or the Operator or any other party, under any Project
Document which default could be reasonably likely to result in a Material
Adverse Effect (with a copy of any written notice related thereto), or any
notice or claim of a material default whether by the Company, the Operator or
any other party under any Project Document (with a copy of any such written
notice), (iv) any material condemnation, casualty or loss concernit7g the
Company, or its assets, business or operations or any other event or circumstanc
e that could be reasonably likely to have a Material Adverse Effect, (v) any
notice of non-renewal 39



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment045.jpg]
or cancellation or any written claim by the applicable insurance company that
any insurance policy required to be maintained by the Company under Section 8.10
(including under any Project Document) is not in effect, (vi) any notice of an
environmental, health or safety violation by the Company or related to or
affecting in any manner the Facility or the Production Facility Site (as defined
in the Site License Agreement) issued by any Governmental Body or othe r Person,
(vii) any release of Hazardous Materials (as defined in the Purchase Agreements}
by the Company, (viii) any assignment by a counterparty to a Project Document or
other material Company contract where consent of the Company is not required for
such assignment, (ix) any claim by the Technology Licensor of infringement or
breach under the Technology License Agreement or by the Technology Sublicensor
of infringement or breach under the Technology Sublicense Agreement, (x) any
claims made under any Project Document for indemnification, (xi) any notice
ofnon-renewal or termination of a Project Document from the Company's
counter-party to such agreement or by the Technology Licensor of the Technology
License Agreement or a termination of any material subcontract by the Operator,
(xii) any notice of a force majeure event or any other notice (other than a
notice related solely to administrative or ministerial matters) received or
delivered by the Company under a Project Document, (xiii) any testing of the
scales used to weigh Refined Coal, .Unrefined Coal or feedstock coal at the
Facility where such scales were inaccurate by two percent or more, (xiv) any
notices delivered to the Company pursuant to the Operating and Maintenance
Agreement, (xv) subject to applicable legal privilege and confidentiality
considerations and restrictions, any other material issues, including material
Tax and operational issues, related to the Facility, the Company Business, the
Technology Licensor, the Power Plant, the Site or any other refined coal
production facility which Seller, the Utility or any of their respective
Affiliates owns or operates, that could reasonably be expected to result in a
Material Adverse Effect, (xvi) the amount of Refined Coal purchased by the
Utility in any Fiscal Year or a Fiscal Year Projection (as defined in the
Refined Coal Sale Agreement) provided by the Utility for any Fiscal Year gives
rise to the Company' s right to terminate the Refined Coal Sale Agreement in
accordance with Section 8.2.7 thereof and (xvii) any events, discussions,
notices or changes with respect to any material Tax applicable to the Company.
(d) The Manager shall keep the Members informed, on a prompt basis, of any
events requiring Notice under Section 7.8(c), and shall reasonably cooperate
with the Members , their members and their respective Affiliates in an effort to
avoid or mitigate any cost or regulatory consequences to them that might arise
from any such investigation or action (including by reviewing written
submissions in advance, attending meetings with authorities and coordinating and
providing assistance in meeting with regulators). (e) The Manager shall deliver
or cause the Operator to deliver to the Members all sampling reports received
with respect to the Refined Coal produced by the Facility. (~ The Manager shall
deliver or cause the Operator to deliver such other reports and information in
its possession related to the Company or the Facility reasonabl y requested by a
Member and shall prepare and promptly deliver to a Member any other reports that
are reasonably requested by such Member not involving material expense or undue
burden 4U



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment046.jpg]
to the Company or the Operator (unless the Member requesting such report agrees
to reimburse the Company for any material expense incurred in producing such
report). ARTICLE VIII MANAGEMENT Section 8.1 Mana ear. (a) Except as otherwise
provided in this Agreement, the Manager shall have exclusive authority to manage
the Company and direct the operation of the Facility and shall have all such
power and authority as is consistent with that granted to the "manager" of a
limited liability company under, and within the meaning of, the Act. Without
limiting the foregoing, the Manager shall have the authority to, subject to
Sections 8.1(c), ~ and ~, (x) set production levels of Refined Coal at the
Facility or otherwise cause the Company to curtail or discontinue production of
Refined Coal at the Facility, (y) determine the price, quality and volume of
coal feedstock acquired by the Company (otherwise consistent with the terms of
this Agreement and the Project Documents) and (z) otherwise bind the Company.
Subject to the foregoing and to the extent of available funds of the Company and
until the earlier of the dissolution of the Company and such date as the
production and sale of Refined Coal ceases to be eligible for Tax Credits,
subject to the other terms of this Agreement, the Manager shall cause the
Company to conduct its business and operate the Facility (i) in accordance with
the Project Documents, (ii) in accordance with the Operating Protocols and (iii)
in accordance with Prudent Operating Standards and in all material respects with
applicable Law, including using commercially reasonable efforts to maintain all
permits, registrations, licenses and other authorizations from Governmental
Bodies required for the operation of the Facility. (b) The Manager may vest in
the Officers of the Company the authority to take such actions for and on behalf
of the Company not otherwise provided for in this Agreement (and to the extent
not reserved to the Members), to the extent any such actions are not
inconsistent with or in breach of the terms of this Agreement or a directive of
the Manager, but neither the Company nor the Manager on behalf of the Company
shall hire any employees. Subject to Section 8.1(d), the Company, and the
Manager or any Officer on behalf of and in the name of the Company, may enter
into and cause to be performed the Project Documents to which the Company is a
party and any documents contemplated hereby or thereby or related thereto,
including any authorized amendments thereto, without any further act, vote or
approval of any Person, including any Member. (c) In addition to any other
approval required by applicable Law or this Agreement, and subject to Section
3.2, the following matters are reserved to the Members, and the Manager shall
have no authority to, and shall not authorize any Officers to, and covenants and
agrees that it shall not, cause the Company to do or take any of the following
actions without the prior written consent of the Members holding at least 51
percent of the outstanding Membership Interests: (i) any merger or consolidation
of the Company with another Person, or sale, lease or other disposition of all
or substantially all of the assets of the Company to, or 41



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment047.jpg]
causing the Company to acquire another Person, or causing the Company to acquire
assets outside the ordinary course of the Company's business; (ii) causing the
Company to incur indebtedness for borrowed money in excess of $1,000,000 in the
aggregate, other than indebtedness under the Secured Promissory Note, as
amended, or the Security Agreement, as amended (each as defined in the Feedstock
Coal Purchase Agreement); (iii) causing the Company to waive performance under
any agreement between the Company, on the one hand, and any Member, the Manager
or any Affiliate of a Member or the Manager, on the other hand, or to consent on
behalf of the Company with respect to any issue under such agreement that
permits the Company to provide consent; (iv) causing the Company to institute
any litigation or arbitration involving more than $500,000 or to settle claims,
litigation or arbitration involving more than $500,000; (v) causing the Company
to guarantee the payment of money or the performance of any contract or other
obligation of any Person; (vi) approval of the Approved Budget and amendments
thereto, as provided in, and subject to, Article IX; (vii) shutting down or
reducing production more than ten percent below the amount set forth in the
Approved Budget, other than shut-downs or reductions (a) due to exigencies
related to safety, environmental, health or other such emergency situations, (b)
resulting from an event of force majeure, (c) resulting from any action,
omission or breach by the Company's counterparty to a Project Document or a
reduced demand for fuel by the Utility, (d) in cases involving the occurrence of
a Tax Event as provided herein with respect to which the Company has delivered a
Producer Suspension Event Notice to the Utility pursuant to Section 8.1.2(a)(i)
of the Refined Coal Sale Agreement, (e) during any Month as to which an Investor
has elected to not make its Monthly Capital Contribution to the Company as set
forth in Section 4.1(e), (~ as required to comply with the terms and conditions
of any of the Project Documents, or (g) as otherwise specifically provided for
herein; and (viii) increasing production during any Quarter by more than ten
percent above the amount set forth in the Approved Budget, other than (a) as
required to comply with the terms and conditions of any of the Project Documents
or (b) as otherwise specifically provided for herein; provided, however, that in
the case of the actions described in clause (iv) above, any such consent shall
not be unreasonably withheld. (d) In addition to any other approval required by
applicable Law or this Agreement, and subject to Section 3.2, the following
matters are reserved to the Members, and the Manager shall have no authority to,
and shall not authorize any Officers to, and covenants 42



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment048.jpg]
and agrees that it shall not, cause the Company to do or take any of the
following actions without the prior written consent of the Members holding 60
percent of the outstanding Membership Interests: (i) causing the Company to
enter into new or replacement Project Documents, to assign any Project
Documents, or to effect a material modification or amendment, waiver of a
material term or, except pursuant to Section 8.2 or Section 11.1, termination of
any Project Document or any document, schedule or exhibit attached thereto; (ii)
approval of transactions or agreements between the Company, on the one hand, and
any Member, the Manager, or any Affiliate of a Member or the Manager, on the
other hand, involving payment of more than $50,000 for any single contract or
payment during a Fiscal Year, or more than $50,000 in the aggregate, and any
amendment to any of the foregoing, except for an assignment by the Operator of
the Operating and Maintenance Agreement to an Affiliate of CCS-AE experienced in
the operation of refined coal facilities and management of coal feedstocks, and
except for any Project Documents and the Purchase Agreements or transactions
pursuant thereto, in each case as in effect as of the Acquisition Date, and this
Agreement as in effect as of the Effective Date, which, for purposes of this
Section 8.1 d ,are deemed approved; (iii) any sale, lease, Encumbrance of any
part of, or disposition or relocation of, the Facility; (iv) causing the Company
to make any elections for federal Tax purposes, except as expressly permitted or
required herein; (v) causing the Company to initiate Bankruptcy proceedings or
consenting to the filing of a Bankruptcy petition; (vi) taking any affirmative
action that would cause operations of the Facility not to conform with the
Operating Protocols (which, for the avoidance of doubt, may not be amended
except in accordance with this Section 8.1(d)); and (vii) in the event of a
casualty to the Facility (other than a casualty that is not material in nature
or amount and the repair of which would not affect the eligibility of the
Company to generate Tax Credits from sales of Refined Coal from the Facility),
determining whether to repair or restore the Facility or to distribute the
proceeds to the Members; provided, however, that in the case of the actions
described in clause (i) above, any such consent shall not be unreasonably
withheld. (e) In addition to any other approval required by applicable Law or
this Agreement, and subject to Section 3.2, the following matters are reserved
to the Members, and the Manager shall have no authority to, and shall not
authorize any Officers to, and covenants and agrees that it shall not, cause the
Company to do or take any of the following actions without 43



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment049.jpg]
the prior written consent of the Members holding 100 percent of the outstanding
Membership Interests: (i) any issuance, sale, buy-back or redemption by the
Company of limited liability company interests in the Company; or the admission
of any Person as a Member except as otherwise provided herein; (ii) amending
(other than any technical amendment that does not adversely affect the rights of
the Members) or terminating the Company's Articles of Organization; (iii)
converting the Company from a limited liability company to another form of
entity; and (iv) causing the Company to engage in any business or activity that
is not within the purpose of the Company, as set forth herein, or to change such
purpose. Section 8.2 Tax Event. (a) If a Tax Event has occurred and is
continuing and a Member or Members holding at least 40 percent of the
outstanding Membership Interests (including the Adversely Affected Member in the
case of an Individual Member Tax Event and, if the Adversely Affected Member is
CCS-AE or the Manager and such Person holds a 0.2 percent or lesser Membership
Interest in the Company, including at least one Member who is neither a CCS
Affiliated Member nor a Manager Affiliated Member) deliver Notice to the Manager
that they wish the Company to suspend production of Refined Coal under the
Refined Coal Sale Agreement, then the Manager shall, within one Business Day of
receipt of such Notice, cause the Company to provide a Producer Suspension Event
Notice to the Utility pursuant to Section 8.1.2(a)(i) of the Refined Coal Sale
Agreement, and, following delivery of such Producer Suspension Event Notice to
the Utility, the Company shall suspend production and delivery of Refined Coal
pursuant to Section 8.1.2(b) of the Refined Coal Sale Agreement. (b) Following
the delivery of any Producer Suspension Event Notice pursuant to Section
8.1.2(a)(i) of the Refined Coal Sale Agreement, the Manager, on behalf of the
Company, shall exercise commercially reasonable efforts to determine and
negotiate with the Utility amendments to the Refined Coal Sale Agreement and
Ancillary Documents (as defined in the Refined Coal Sale Agreement) as may be
necessary or appropriate to eliminate the effects of the Tax Event to the extent
possible (such actions, "Producer Suspension Remedial Actions") in accordance
with the Refined Coal Sale Agreement, provided, however, that the Manager shall
not agree to any Producer Suspension Remedial Actions without the prior written
consent of a Member or Members holding more than 60 percent of the outstanding
Membership Interests (and including the Adversely Affected Member in the case of
an Individual Member Tax Event). Absent such agreement on Producer Suspension
Remedial Actions, the Company shall not resume production of Refined Coal
without the prior written consent of (i) in the case of an Individual Member Tax
Event, the Adversely Affected Member, or (ii) in any other case, Members holding
more than 60 percent of the outstanding Membership Interests. 44



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment050.jpg]
(c) If within 120 Days following delivery of the Producer Suspension Event
Notice, the Company, the Utility and the Members specified in Section 8.2(b) are
unable to agree in good faith on any Producer Suspension Remedial Action with
respect to the Tax Event following discussions as required by Section 8.1.2(b)
of the Refined Coal Sale Agreement and a Member or Members holding at least 40
percent of the outstanding Membership Interests (including the Adversely
Affected Member in the case of an Individual Member Tax Event) deliver Notice (a
"Tax Event Member Termination Notice") to the Manager that they wish to
terminate the Refined Coal Sale Agreement pursuant to Section 8.2.2 of the
Refined Coal Sale Agreement, then (subject to Section 11.2) the Manager shall
cause the Company to provide the Utility notice of the Company's termination of
the Refined Coal Sale Agreement in accordance with Section 8.2.2 of the Refined
Coal Sale Agreement. Section 8.3 Exercise of Termination Rim If (a) the Company
has the right to terminate the Refined Coal Sale Agreement under Section 8.2.7
thereof, and (b) a Member or Members holding at least 40 percent of the
outstanding Membership Interests deliver Notice to the Manager that they would
like the Company to so terminate the Refined Coal Sale Agreement (a "Low Volume
Member Termination Notice"), then (subject to Section 11.2) the Manager shall
cause the Company to provide a notice to the Utility of the Company's
termination of the Refined Coal Sale Agreement in accordance with Section 8.2.7
of the Refined Coal Sale Agreement. Notwithstanding the foregoing, a Member or
Members may not deliver a Low Volume Termination Notice based on the Company's
right to terminate the Refined Coal Sale Agreement under clause (a) or clause
(b) of Section 8.2.7 of such agreement unless the Company would still have a
termination right under such clause if the reference in such clause to
"2,500,000 Tons of Refined Coal" were replaced with a reference to "2,000,000
Tons of Refined Coal." Section 8.4 Management Fee; Expenses of the Company. The
Company will pay to the Manager within ten Business Days following the last day
of each Quarter, a management fee equal to three and one-half percent of the
aggregate Monthly Capital Contributions required to be made by all Members with
respect to the preceding Quarter, excluding that portion of such contributions
equal to such management fee (the "Management Fee"). The Company will pay all
expenses related to the Company and its business and operations. The Company
will reimburse the Manager and its Affiliates for reasonable and appropriately
incurred expenses incurred on behalf of the Company, including labor at the
Site, consistent with the Approved Budget. Section 8.5 Removal or Resignation of
the Manager. The Manager may resign by providing written Notice to the Company
and the Members; provided that the Manager's resignation may not be effective
until a successor Manager is selected pursuant to this Section 8^ 5. The Manager
maybe removed for cause by the Members holding at least 51 percent of the
outstanding Membership Interests held by all Members who are not Manager
Affiliated Members, and excluding in any case any Membership Interests held by
Manager. For purposes of this section, "cause" means: (a) fraud, intentional
misconduct, gross negligence, or criminal violation of Law by the Manager in the
performance of its duties and obligations under this Agreement or in connection
with causing the Company to perform in accordance with the Project 45



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment051.jpg]
Documents; (b) the Bankruptcy or dissolution of the Manager; or (c) a material
breach by Manager of this Agreement which could reasonably be expected to
adversely affect the Tax Credits available to the Members, which breach has not
been cured within 30 days from the date Notice thereof is given to the Manager
by a Member. Upon the resignation or removal of the Manager, the Members holding
at least 51 percent of the outstanding Membership Interests shall select a new
Manager. Except as provided in Section 8.7, the Manager shall not assign its
rights or obligations as Manager without the prior written approval of each
Member. Section 8.6 Third Partv Reliance. Third parties dealing with the Company
shall be entitled to rely conclusively on the power and authority of the
Manager. No Person dealing with the Company shall be required to ascertain
whether the Manager is acting in accordance with the provisions of this
Agreement. All Persons may rely on a document executed by the Manager in the
name of the Company as binding the Company. Section 8.7 Officers. The Manager
may, from time to time as it deems advisable, appoint officers of the Company
(the "Officers") and assign, in writing, titles (including President, Vice
President, Secretary and Treasurer) to any such person. Unless the Manager
decides otherwise, if the title is one commonly used for officers of a business
corporation formed under the Colorado Business Corporations Act, the assignment
of such title shall constitute the delegation to such person of the authorities
and duties that are normally associated with that office, subject to Sections
8.1(cL(d) and (e) and any other approval rights of the Members under this
Agreement or applicable Law and subject to the Company being a limited liability
company and not a corporation. Any delegation pursuant to this Section 8.7 may
be amended or revoked at any time by the Manager. Officers shall not be
compensated by the Company and shall serve at the discretion of and subject to
the direction of the Manager. Officers shall not be "managers" under the Act.
Section 8.8 Contracts with Affiliates. The Company may enter into contracts and
agreements with the Manager, CCS-AE, or an Affiliate of the Manager or CCS-AE
for the rendering of services, the sale or lease of supplies and equipment to
the Company necessary or appropriate for the operation of the Company business
consistent with the purposes stated herein; provided, however, that any such
contract or agreement entered into with any such Person must be approved by the
Members to the extent specified in Section 8.1(c) and Section 8.1(d), and with
respect to any contract or agreement with any such Person as to which the
consent of the Members is not required. under Section 8.1(c) or Section 8_.1(d),
such contract or agreement must be entered into on an arm's length basis and the
cost of services, supplies and equipment under, and the other terms of, such
contracts and agreements must be consistent with the Approved Budget and no less
favorable to the Company than those available to the Company from unrelated
third parties that are engaged in the business of rendering comparable services
or selling or leasing comparable supplies and equipment. Section 8.9 Operating
Protocols. The Members acknowledge that the Operating Protocols were jointly
developed by the Members to reflect and conform to statements regarding the
operation of the Facility and testing of Refined Coal and additional operating
and testing conditioi7s and regnireinents contained in the Private Letter
Rulings. If, and to the extent that, a Private Letter Ruling is hereafter
modified and contains additional operating and testing 46



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment052.jpg]
conditions and requirements that are not then reflected in the Operating
Protocols, or the Treasury Department or IRS issues guidance requiring
additional or different operating and testing conditions, and. such additional
requirements require changes to the Operating Protocols in order that they be
properly reflected therein, the Members will promptly meet and negotiate in good
faith to agree upon any required amendments to the Operating Protocols, which
require approval of the Members pursuant to Section 8.1(d)(vi~. Section 8.10
Insurance. The Company shall acquire and maintain, or cause to be maintained,
insurance coverage specified in Schedule 8.10 throughout the entire term of this
Agreement and other types of insurance with respect to the Facility and/or the
operations of the Company, as is required by the Project Documents and any other
contracts to which the Company is a party, and such additional insurance as may
otherwise be reasonably determined by the Manager to be necessary or advisable
from time to time. The Company will name each Member as an additional insured on
such insurance policies. Section 8.11 Duties Liabilities and Exculpation. (a) To
the extent that, at Law or in equity, a Manager or Member has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to any
Member or other Person bound by this Agreement, a Manager or Member acting under
this Agreement shall not be liable to the Company or to any Member or other
Person bound by this Agreement for its good faith reliance on the provisions of
this Agreement, its good faith actions or failure to act (including actions
taken or omitted to be taken in good faith in accordance with the written
direction of one or more Members in accordance with the terms hereof ,for any
errors of judgment, or for any act or omission believed in good faith to be
within the scope of authority conferred by this Agreement, but nothing herein
shall relieve the Manager or any Member for fraud, intentional misconduct,, a
knowing material violation of Law, gross negligence or a material breach of the
express terms of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of the Manager or a Member
otherwise existing at Law or in equity, are agreed by the Manager and the
Members to replace such other duties and liabilities of such Manager or Member.
IN NO EVENT SHALL THE .COMPANY, ANY MEMBER OR THE MANAGER BE LIABLE UNDER THIS
AGREEMENT TO THE COMPANY, ANOTHER MEMBER OR THE MANAGER FOR ANY LOST PROFITS, OR
LOST TAX CREDITS OR OTHER TAX BENEFITS OF, OR ANY CONSEQUENTIAL, PUNITIVE,
SPECIAL OR INCIDENTAL DAMAGES INCURRED BY SUCH PERSON WHETHER ARISING FROM A
BREACH OF THIS AGREEMENT OR OTHERWISE; PROVIDED HOWEVER, THAT CLAIMS BY A PERSON
THAT IS NOT THE COMPANY,, THE MANAGER OR A MEMBER OR AN AFFILIATE OF A MEMBER
AND WITH RESPECT TO WHICH A PERSON IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT, REGARDLESS OF THE NATURE OF SUCH THIRD PARTY CLAIM, SHALL NOT BE
CONSIDERED LOST PROFITS, OR LOST TAX CREDITS OR OTHER TAX BENEFITS OF, OR
CONSEQUENTIAL, PUNITIVE, SPECIAL OR INCIDENTAL DAMAGES INCURRED BY THE PERSON
ENTITLED TO INDEMNIFICATION. FURTHERMORE; IN NO EVENT SHALL THE MANAGER BE
LIABLE IN ANY MANNER 47



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment053.jpg]
FOR A DEBT, OBLIGATION OR LIABILITY OF THE COMPANY SOLELY BY REASON OF SERVING
AS THE MANAGER OF THE COMPANY. (b) Except as otherwise expressly provided in
this Agreement, including the limits on indemnification set forth in Section
8.12: (i) each of the Members and the Manager shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any other Person who
is a Member, the Manager or any Officer of the Company, or by any other
individual as to matters the Members or the Manager reasonably believe are
within such other individual's professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits or losses of the Company or any other facts
pertinent to the existence and amount of assets from which distribution to the
Members might properly be paid; (ii) provided that no Officer nor the Manager or
its officers has actual knowledge of any inaccuracy thereof, the Manager shall
not be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent or other paper or document, but the Manager, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit; and (iii) the Manager shall not be required to take
any action hereunder, nor shall any other provision of this Agreement be deemed
to impose a duty on the Manager to take any action, if the Manager shall
reasonably determine, or shall have been advised in writing by counsel, that
such action is contrary to any applicable Law or this Agreement. Section 8.12
Company Indemnification. (a) The Company shall indemnify and hold harmless any
person serving as a Manager or Officer of the Company from and against any
out-of-pocket loss, expenses, judgment, settlement cost, fee and related
expenses (including attorneys' fees and expenses, which shall be paid as
incurred), costs or damages suffered or sustained by such person, the Manager in
its capacity as Manager or Officer of the Company; provided, however, that no
Manager or Officer shall be entitled to be indemnified and held harmless to the
extent the matter for which such Manager or Officer seeks indemnification is
attributable to such Manager's or Officer's breach of this Agreement, fraud,
intentional misconduct, a knowing violation of Law or gross negligence. The
Company shall also indemnify and hold harmless each Member from and against any
out-of-pocket loss, expenses, judgment, settlement cost, fee and related
expenses (including attorneys' fees and expenses, which shall be paid as
incurred), costs or damages suffered or sustained by such Member in its capacity
as such (including for any Company liabilities) to the extent the matter for
which such Member seeks indemnification does not relate to such Member's breach
of this Agreement, fraud, intentional misconduct, a knowing violation of Law or
gross negligence, it being agreed that the Company shall be entitled to control
the defense of any such claim. 48



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment054.jpg]
(b) Notwithstanding the foregoing, the provisions of this Section 8.12 shall not
be construed so as to provide for indemnification for any liability to the
extent (but only to the extent) that such indemnification would be in violation
of applicable Law, but shall be construed so as to effectuate the provisions of
this Section 8.12 to the fullest extent permitted by Law. Section 8.13
Enforcement of Company Rights. (a) Notwithstanding anything to the contrary
contained herein, if (a) the Company's counterparty under any agreement between
the Company, on the one hand, and the Manager, CCS-AE or any of their
Affiliates, on the other hand (other than this Agreement), has failed to perform
any material obligation or is otherwise in breach of any material term of such
agreement, and (b) the Manager fails to use commercially reasonable efforts to
commence and thereafter continue proper enforcement actions within five Business
Days after Notice from any Member specifying such failure, then, upon the
election of a Member or Members holding at least 40 percent of the outstanding
Membership Interests, a Member nominated by such Member or Members holding at
least 40 percent of the outstanding Membership Interests shall be entitled to
enforce the rights of the Company under such agreement at the Company's expense.
(b) Neither the Manager nor the Company shall directly or indirectly modify or
amend the rights of any Member in relation to its status as such (including by
way of any side agreement) except pursuant to an amendment to this Agreement
effected in accordance with Section 12.2, and neither the Manager nor the
Company shall waive its rights under this Agreement with respect to any Member
without the prior written consent of Members holding at least 51 percent of the
outstanding Membership Interests. Section 8.14 Operating and Maintenance
Agreement. The Manager is responsible for ensuring that the terms of the
Operating and Maintenance Agreement are consistent in all respects with the
terms of this Agreement. In addition, (a) the Manager and the Company shall
prohibit the Operator from taking any action in connection with the services
provided under the Operating and Maintenance Agreement that requires the prior
approval of the Members pursuant to the terms of this Agreement without first
obtaining such prior approval of the Members and (b) the Manager shall be liable
for any action taken by the Operator pursuant to the Operating and Maintenance
Agreement, or omission of the Operator, in each case that would be a breach of
this Agreement if the Manager or the Company took or failed to take such action.
ARTICLE IX APPROVED BUDGETS Section 9.1 Preparation. On or before November 30 of
each year through the term of this Agreement, except for the year during which
the term of this Agreement ends, the Manager will prepare and deliver to the
Members a proposed operating budget for the following Fiscal Year (including the
proposed Annual Budget for the following Fiscal Year under the Operating and
Maintenance Agreement), setting forth anticipated production levels and
anticipated revenues and expenses of the Company for each Month of such Fiscal
Year, taking into account any required downtime for maintenance or downtime at
the Power Plant, the Target Capital 49



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment055.jpg]
Contribution for such Fiscal Year, and the anticipated Monthly Capital
Contributions for each Member for the period covered by such budget. If the
Members approve such proposed operating budget in accordance with Section
8.1(c), then such operating budget shall be deemed the Approved Budget for the
applicable Fiscal Year. If the Members do not so approve such proposed operating
budget within 15 days following the delivery thereof by the Manager, the Manager
and the Members shall use good faith efforts to prepare or cause to be prepared
a revised operating budget, which shall be submitted to the Members for their
approval, and, upon approval of such revised operating budget in accordance with
Section 8.1(c), such revised operating budget shall become the Approved Budget
for the applicable Fiscal Year. To the extent that the Members do not so approve
such revised operating budget within 15 days following the delivery thereof by
the Manager, as to amounts relating to any items of the revised operating budget
that are not so approved and for which there was a corresponding amount in the
preceding Fiscal Year's Approved Budget, the corresponding amounts for such
items in the preceding Fiscal Year's Approved Budget (adjusted to reflect any
then-existing contractual obligations to which such items relate) will be
substituted for suchdisputed items in the revised operating budget, and, as so
modified, such revised operating budget shall be deemed the Approved Budget for
the applicable Fiscal Year. The Approved Budget for each Fiscal Year shall have
a copy of the final Annual Budget (as defined in the Operating and Maintenance
Agreement) for such Fiscal Year attached thereto. Section 9.2 Amendments and
Supplements. The Manager may from time to time during any Fiscal Year, upon
prior written notice to the Members but without the approval of the Members,
amend the Approved Budget to decrease expected expenditures, or to increase
expected expenditures (i) to the extent such decrease or increase is related to
a proportionate decrease or increase in production that is approved by the
Members pursuant to Section 8.1(c) or that is permitted pursuant to Section
8.1(c) without the approval of the Members or (ii) so long as any increase,
exclusive of increases described in the preceding clause (i), does not exceed an
amount equal to ten percent, in the aggregate for all such amendments during
such Fiscal Year. Any other amendment of the Approved Budget shall require the
approval of the Members in accordance with Section 8.1(c), and if so approved,
each such variance shall be added to the Approved Budget, which, as so amended,
shall thereafter be the Approved Budget for the applicable Fiscal Year. ARTICLE
X TRANSFERS; DUTY OF FIRST OFFER Section 10.1 Prohibited Transfers. Except for
transfers provided for in Sections 3.10, 3.11, 3.12, 4_4, and 11.2 (which
sections shall not be subject to this Article X), no Member shall sell,
transfer, assign, convey, or otherwise dispose of all or any part of its
Membership Interest (a "Transfer") or any interest, rights or obligations with
respect thereto except pursuant to Section 10.2 and Section 10.3. A Member may
not pledge, mortgage, encumber or hypothecate all or any part of its Membership
Interest. Any attempted Transfer or pledge, mortgage, encumbrance, or
hypothecation, other than in strict accordance with this Article X, shall be
null and void, and the purported transferee shall have no rights as a Member or
otherwise in or to the Membership Interest. 50



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment056.jpg]
Section 10.2 Conditions to Transfer by Members. Notwithstanding anything
contained herein to the contrary, upon the satisfaction of the following
conditions, a Member may Transfer all or a portion of its Membership Interests
and the transferee shall become a Member with respect to such transferred
Membership Interest: (a) The transferring Member and the prospective transferee
each execute, acknowledge and deliver to the Company such instruments of
transfer and assignment with respect to such Transfer and such other instruments
as are reasonably necessary and reasonably satisfactory in form and substance to
the Manager to effect such Transfer and to confirm. such transferring Member's
intention that the transferee become a Member in its place; (b) The transferee
executes, adopts and acknowledges this Agreement, and executes such other
agreements as the Manager may reasonably deem appropriate to confirm the
undertaking of the transferee to be bound by the terms of this Agreement and to
assume the obligations of the transferring Member under this Agreement; (c) The
transferee executes documentation in form reasonable satisfactory to the Manager
and the Seller pursuant to which the transferee assumes the obligations of the
transferring Member under the applicable Purchase Agreement pursuant to which
the transferred Membership Interests were originally purchased from Seller; (d)
Except in the case of any Involuntary Transfer, the transferor will remain
primarily liable under this Agreement and, in the case of a Transfer by an
Investor, under the applicable Purchase Agreement, which, together with the
Investor Guarantee provided by such transferor, shall remain in full force and
effect; provided, however: (i) subject to clause (ii) below, if the transferee
(or an affiliated guarantor) is a Person with (A)~a credit rating with respect
to its long term, senior unsecured debt not supported by third party credit
enhancement from Standard & Poor's Financial Services LLC (or its successor) of
at least BB or from Moody's Investors Services, Inc. (or its successor) of at
least Bat or (B) a Net Worth of at least $500,000,000, or as otherwise approved
by the Manager with the consent of Members holding at least 51 percent of the
outstanding Membership Interests, then (x) the transferor will no longer remain
primarily liable under this Agreement or the applicable Purchase Agreement with
respect to obligations related to the period after the Transfer and the
transferee will be solely responsible for the obligations of the transferor
thereunder to the extent related to the period after the Transfer and (y) the
Investor Guarantee provided by such transferor shall no longer remain in effect;
or (ii) if the transferee is an Affiliate of the transferor, then the transferor
will no longer remain primarily liable under this Agreement or the applicable
Purchase Agreement, provided that the Investor Guarantee provided by such
transferor (or affiliated guarantor) shall remain in effect. (e) The Transfer
will not violate any securities Laws or any other applicable federal or state
Laws or the order of any court having jurisdiction over the Company or any of
its assets; (~ The Transfer will not cause the Company to be classified as a
corporation or publicly traded partnership for federal Tax purposes; 51



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment057.jpg]
(g) The Transfer will not cause the Company to be treated as a partnership to
which TEFRA applies; (h) In the case of a Transfer by CCS-AE that would reduce
CCS-AE's Membership Interest in the Company below two-tenths of a percent
(0.2%), Members who hold at least 51 percent of all Membership Interests held by
Members who are not CCS Affiliated Members have consented to such Transfer in
writing; (i) The Transfer will not result in the sale of Refined Coal to any
Related Person; (j) The Transfer will not cause any Member to be required under
GAAP to consolidate the Company without the consent of that Member; and (k) The
Transfer maybe only to a Qualified Person and following such Transfer there
maybe not more than ten Members of the Company in the aggregate. Section 10.3
Right of First Offer. If an Investor desires to Transfer any of its Membership
Interest (other than to the Company or an Affiliate of such Investor) and the
Transfer otherwise complies with the restrictions contained in this Article X,
such Investor shall deliver a Notice to the Company and CCS-AE setting forth
such Investor's desire to sell its Membership Interest (an "Offer Notice"). If
CCS-AE delivers a Notice to such Investor within five Business Days after
delivery of the Offer Notice that CCS-AE is interested in purchasing all of such
Investor's Membership Interest, then CCS-AE and such Investor shall negotiate in
good faith for a period of 20 Business Days (or such other period on which such
Investor and CCS-AE may agree) after delivery of an Offer Notice, to agree on
the price and other terms on which CCS-AE would purchase such Investor's
Membership Interest. An Investor shall not be required to sell to CCS-AE, and
CCS-AE shall not be required to purchase, such Investor's Membership Interest
unless the parties mutually agree on the terms and conditions for such
transaction. If an Investor and CCS-AE agree on the price and other terms and
conditions for the purchase and sale of an Investor's Membership Interest, then
the closing of the sale of the Membership Interest covered by the Offer Notice
pursuant to this Section 10.3 shall occur within 20 Business Days after the
parties so agree or at such other time as the parties agree. At the closing,
CCS-AE and such Investor shall each execute, acknowledge and deliver to the
Company such instruments of transfer and assignment as necessary or appropriate
to effect such Transfer and to confirm such Member's intention that CCS-AE own
such Investor's Membership Interest. If CCS-AE and an Investor do not agree on
the price and other terms for the purchase and sale of such Investor's
Membership Interest within the applicable period set forth in this Section 10.3,
subject to the other restrictions contained in this Agreement, such Investor may
sell or assign its rights in the Membership Interest to another Person for a
period of up to 13 months from the end of such 20 Business Day period on
material terms no more favorable in the aggregate to the transferee than the
material terms set forth in the last written offer delivered by CCS-AE to such
Investor prior to the end of the period set forth in this Section 10.3, if any.
Section 10.4 Admission. Any transferee of all or part of a Membership Interest
pursuant to a Transfer made in accordance with this Agreement shall be admitted
to the 52



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment058.jpg]
Company as a substitute Member upon its execution of a counterpart to this
Agreement; provided, however, that in the case of an Involuntary Transfer to a
Seller Designee who has executed and delivered a Seller Designee Agreement, such
Seller Designee shall be admitted as a substitute Member at the effective time
of such Involuntary Transfer. ARTICLE XI DISSOLUTION AND WINDING-UP Section 11.1
Events of Dissolution. The Company shall be dissolved and its affairs shall be
wound up upon the first to occur of any of the following with the date as of
which such event occurs or such election is made, being the date of dissolution
of the Company: (a) on the date specified in Section 2.4; (b) the unanimous
written consent of the Members to dissolve and terminate the Company; (c) the
entry of a decree of judicial dissolution under Section 7-80-810 of the Act; (d)
six months following the tenth anniversary of the date the Facility was first
placed in service for purposes of federal income Tax, or such later date as the
Company is not expected to operate at a pre-Tax profit; (e) at any time there
are no members of the Company unless the Company is continued in accordance with
the Act; (~ upon the written election of a Member or Members holding 40 percent
of the outstanding Membership Interests, at any time following the termination
of the Refined Coal Sale Agreement in accordance with its terms; (g) at the
written election of a Member or Members holding 40 percent of the outstanding
Membership Interests at any time after all of such Members are and have been at
all times for the preceding six Months in default on its or their Fixed Payment
obligations under the applicable Purchase Agreement to the extent that neither
Seller nor CCS-AE has taken action to effect an Involuntary Transfer of such
Members' Membership Interest and such Members are then still Members; (h) upon
the written election of a Member or Members holding 40 percent of the
outstanding Membership Interests, if for any Fiscal Year the Variable Cost Per
Ton exceeds 130% of the Variable Cost Per Ton Target or if the Variable Cost Per
Ton Estimate for a given Fiscal Year exceeds 130% of the Variable Cost Per Ton
Target for such Fiscal Year; or (i) at the time specified in Section 11.2.
Section 11.2 Purchase of Membership Interest. If a Member or Members (such
Members, the "Electing Member") have (a) delivered a Tax Event Member
Termination Notice 53



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment059.jpg]
directing the Company to terminate the Refined Coal Sale Agreement pursuant to
Section 8.2.2 of the Refined Coal Sale Agreement under Section 82(c) hereof, or
(b) delivered a Low Volume Member Termination Notice directing the Company to
terminate the Refined Coal Sale Agreement pursuant to Section 8.2.7 of the
Refined Coal Sale Agreement under Section 8.3 hereof (each such action described
in clause (a) and (b) above, a "Significant Company Action"), then CCS-AE may
elect, by delivery of an Option Notice to each Electing Member within 21 days of
the Electing Member's delivery of a Tax Event Member Termination Notice or a Low
Volume Member Termination Notice, as applicable, with respect to a Significant
Company Action, to purchase (or designate a Qualified Person to purchase) each
Electing Member's Membership Interest for a cash payment in an amount equal to
the then Fair Market Value of such Membership Interest, which shall be
determined as though all of the material contracts, licenses and other
agreements to which the Company is a party will remain in full force and effect
until the dissolution of the Company and shall take into account that the
Facility is a "refined coal production facility" as defined in Section 45(d)(8)
of the Code. If CCS-AE does not timely exercise such option, the Company shall,
on the first Business Day following the expiration of its 21-day option period,
deliver to the Utility notice of the Company's termination of the Refined Coal
Sale agreement in accordance with Section 8.2.2 or Section 8.2.7 of the Refined
Coal Sale Agreement, as applicable, and the Company shall be dissolved as of the
date the termination of the Refined Coal Sale Agreement becomes effective
(following the passage of any applicable notice period provided in the Refined
Coal Sale Agreement). Notwithstanding anything in this Agreement to the
contrary, if CCS-AE exercises such option with respect to all of the Electing
Members who delivered a Tax Event Member Termination Notice or a Low Volume
Member Termination Notice, as applicable, prior to the expiration of its 21-day
option period and the purchase of each Electing Member's Membership Interest is
consummated thereafter in accordance with this Section 11.2, the Manager shall
not be required to take such Significant Company Action on behalf of the
Company. If CCS-AE so elects to purchase or designate a purchaser for an
Electing Member's Membership Interest, such closing shall occur within 30
Business Days after CCS-AE delivers such Option Notice to such Electing Member
unless, within ten Business Days of delivery of the Option Notice, the Electing
Member indicates its objection to the proposed Fair Market Value purchase price
by giving Notice to CCS-AE to such effect, in which case, such closing shall
occur within eve Business Days after the Fair Market Value is determined in
accordance with Section 11.4, or at such other time as the parties may otherwise
agree. If closing does not occur by such outside date, the Company shall
thereupon immediately deliver to the Utility notice of the Company's termination
of the Refined Coal Sale Agreement in accordance with Section 8.2.2 or Section
8.2.7 of the Refined Coal Sale Agreement, as applicable, and the Company shall
be deemed dissolved as of the date the termination of the Refined Coal Sale
Agreement becomes effective (following the passage of any applicable notice
period provided in the Refined Coal Sale Agreement). At the closing, (i) the
Electing Member shall make the Reconveyance Representations and Warranties to
CCS-AE or the other transferee of the Membership Interests, and (ii) CCS-AE and
the Electing Member shall each execute, acknowledge and deliver to the Company
such instruments of transfer and assignment as necessary or appropriate to
effect such Transfer and to confirm such Member's intention that CCS-AE own the
Electing Member's Membership Interest. Each Member hereby constitutes and
appoints the Manager, with full power of substitution, as his, her or its true
and lawful agent and attorney-in-fact, with full power and authority in his, her
or its name, place and 54



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment060.jpg]
stead, to execute and deliver (i) an assignment or other instrument of
conveyance on behalf of such Member and (ii) all such certificates and other
instruments and all amendments thereof on behalf of such Member as the Manager
may reasonably deem to be necessary or appropriate in order to effectuate the
provisions of this Section 11.2. The foregoing power of attorney is irrevocable
and coupled with an interest, and shall survive the death, disability,
incapacity, dissolution, Bankruptcy, or termination of any Member and the
Transfer of all or any portion of his, her or its Membership Interests and shall
extend to such holder's heirs, successors, assigns and personal representatives.
Section 11.3 Purchase of Facility. Upon the occurrence of one of the events set
forth in Section 11.1, CCS-AE shall have the option to purchase the Facility
from the Company for a cash payment in an amount equal to the then Fair Market
Value of the Facility, which shall be determined as though all of the material
contracts, licenses and other agreements to which the Company is a party will
remain in full force and effect until the dissolution of the Company and shall
take into account that the Facility is a "refined coal production facility" as
defined in Section 45(d)(8) of the Code, such option to be exercisable by CCS-AE
by delivery of an Option Notice to the Manager and the Members within 30 days
following the applicable dissolution event. If CCS-AE so elects to purchase the
Facility, the closing of such purchase and sale shall occur within 30 Business
Days after CCS-AE delivers such Option Notice, unless, within ten Business Days
of delivery of the- Option Notice, a Member or Members collectively holding at
least 40 percent of the outstanding Membership Interests (such Member or
Members, the "Notif~n~ Member") indicate its or their objection to the proposed
Fair Market Value purchase price by giving Notice to CCS-AE to such effect, in
which case, such closing shall occur within five Business Days after the Fair
Market Value is determined in accordance with Section 11.4. Section 11.4 Fair
Market Value. If pursuant to Section 11.2 or Section 11.3, the Electing Member
or the Notifying Member disputes that CCS-AE's proposed purchase price set forth
in the Option Notice reflects the applicable Fair Market Value pursuant to
Section 11.3 or Section 11.4, as applicable, the Notifying Member or the
Electing Member, as applicable, may deliver to CCS-AE, within ten Business Days
after its receipt of the Option Notice, Notice of its dispute of the proposed
purchase price (the "Dispute Notice"). Failure by the Electing Member or the
Notifying Member to deliver the Dispute Notice within such ten Business Day
period shall be deemed to constitute its approval of such purchase price, which,
in such event, will be deemed to constitute the Fair Market Value for purposes
hereof. If a Dispute Notice is delivered pursuant hereto within such ten
Business Day period, CCS-AE and the Person giving the Dispute Notice will
negotiate in good faith to agree upon the applicable Fair Market Value purchase
price. If they are unable to agree upon the Fair Market Value purchase price
within 15 days after delivery of the Dispute Notice, either such Person may
deliver written Notice to the other that it elects to have the Fair Market Value
price determined by an Independent Appraiser (the "Appraisal Notice"). The
Person making such election shall propose an Independent Appraiser in the
Appraisal Notice. If CCS-AE and the Electing Member or Notifying Member, as
applicable, are unable to agree on the Independent Appraiser within ten Business
Days after delivery of the Appraisal Notice, then either Person may request that
the American Arbitration Association designate the Independent Appraiser. Once
designated, the Independent Appraiser will be instructed to perform an appraisal
of the Membership Interest or the Facility, as 55



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment061.jpg]
applicable, and determine its Fair Market Value and furnish a written report
thereof to the Members within 30 days following such designation. The
Independent Appraiser's determination of the Fair Market Value shall be final
and binding and shall be determined as though all of the material contracts,
licenses and other agreements to which the Company is a party shall remain in
full force and effect until the dissolution of the Company and shall take int o
account that the Facility is a "refined coal production facility" as defined in
Section 45(d)(8) of the Code; provided, however, that in the event that the
Independent Appraiser's determination of the Fair Market Value is greater than
CCS-AE's proposed purchase price set forth in the Option Notice, then CCS-AE
shall be entitled to withdraw its exercise under the Option Notice, in which
case, it will have no obligation to purchase the Membership Interest or
Facility, as applicable, hereunder. The fees and expenses of the Independent
Appraiser shall be borne by the Company. Section 11.5 Distribution of Assets.
Upon the occurrence of one of the events set forth in Section 11.1, unless
CCS-AE delivers an Option Notice and the closing with respect theret o occurs in
accordance with the provisions of either Section 11.2 or Section 11.3, as
applicable, the Manager and Members holding at least 51 percent of the
outstanding Membership Interests shall appoint one or more liquidators (which
may include one or more Members or the Manager). If the Manager and Members
holding at least 51 percent of the outstanding Membership Interests are unable
to agree on one or more liquidators within ten Business Days after one of the
events set forth in Section 11.1 occurs, then the Manager shall be the
liquidator of the Company. Upon their appointment, the liquidators shall proceed
diligently to wind-up the affairs of the Company and shall make final
distributions as provided herein and in the Act by the later of the end of th e
Company taxable year in which such event occurs or within 90 days after such
date. The liquidators shall sell any and all Company property, including to
Members. The liquidators shal l first pay, satisfy or discharge from Company
funds all of the debts, liabilities and obligations of the Company (including
all expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash escrow fund
for contingent, conditional or unmatured liabilities in such amount and for such
term as the liquidators may reasonably determine) in the order of priority as
provided by Law. The balance of the assets of the Company shall be distributed
pro rata to the Members in accordance with the positive balance in their Capital
Accounts, after giving effect to all contributions, distributions and
allocations for all periods. The distribution of cash and/or property to a
Member in accordance with the provisions of this Section 11.5 constitutes a
complete return to the Member of its Capital Contributions and a complete
distribution to the Member on its Membership Interest in the Company of all the
Company's property. If the assets of the Company remaining after the payment or
discharge of the debts and liabilities of the Company are insufficient to return
Capital Contributions of each Member, such Member shall have no recourse against
the Company or any other Member. Section 11.6 In-Kind Distributions. Except as
provided in Section 11.5, there shall be no distribution of assets of the
Company in kind without the prior written consent of all of the Members. Section
11.7 Statement of Dissolution. Prior to Dissolution of the Company and the
completion of the winding up of its business, the liquidation trustee, on behalf
of the Company, 56



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment062.jpg]
will file a statement of dissolution with the Colorado Secretary of State
pursuant to the Act.. At such time, the Manager will also file an application
for withdrawal of the Company's certificate of authority in any jurisdiction
where the Company is then qualified to do business. ARTICLE XII MISCELLANEOUS
Section 12.1 Notices. Unless otherwise provided herein, any offer, acceptance,
election, approval, consent, certification, request, waiver, notice or other
communication required or permitted to be given hereunder (collectively referred
to as a "Notice"), shall be in writing and delivered (a) in person, (b) by
registered or certified mail with postage prepaid and return receipt requested,
(c) by recognized overnight courier service with charges prepaid or (d) by
facsimile transmission, directed to the intended recipient at the address of
such Member set forth on Exhibit B or at such other address as any Member
hereafter may designate to the others in accordance with a Notice under this
Section 12.1. A Notice or other communication will be deemed delivered on the
earliest to occur of (i) its actual receipt when delivered in person, (ii) the
fifth Business Day following its deposit in registered or certified mail, with
postage prepaid, and return receipt requested, (iii) the second Business Day
following its deposit with a recognized overnight courier service, or (iv) the
date of receipt of a facsimile or, if such date of receipt is not a Business
Day, the next Business Day following such date of receipt, provided the sender
can and does provide evidence of successful transmission. Any Notice received
later than 5:00 p.m. shall be deemed to be received on the next Business Day. A
copy of any Notice maybe delivered by e-mail but such copy will not constitute
formal notice under this Agreement. Section 12.2 Amendment. Except as otherwise
provided in this Section 12.2, this Agreement maybe modified or amended only by
an instrument in writing duly executed and delivered by the Members holding at
least 75 percent of the Membership Interests; provided that (a) any amendment
that disproportionately (other than on the basis of relative ownership) affects
a Member shall require the approval of such Member and (b) Section 8.1(e) may
not be amended except by an instrument in writing duly executed and delivered by
Members holding at least 100 percent of the Membership Interests.
Notwithstanding the foregoing, the Manager shall have the authority, without the
consent of the Members, to amend Exhibit B to reflect a resignation of a Member
from the Company in accordance with the terms of this Agreement, a Transfer of a
Membership Interest in accordance with the terms of this Agreement, the
admission of a new Member in accordance with the terms of this Agreement, or a
change in percentage of Membership Interest in accordance with the terms of this
Agreement or otherwise resulting from any of the foregoing events. The Manager
will give the Members prompt Notice of any amendment made pursuant to this
Section 12.2. Section 12.3 Partition. Each of the Members hereby irrevocably
waives, to the extent it may lawfully do so, any right that such Member may have
to maintain any action for partition with respect to the Company property.
Section 12.4 Waivers and Modifications. Any waiver or consent, express, implied
or deemed, to or of any breach or default by any Person in the performance by
that Person of its 57



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment063.jpg]
obligations with respect to the Company or any action inconsistent with this
Agreement is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with. respect to the Company or any other such action. Failure on the part of a
Person to insist in any one or more instances upon strict performance of any
provisions of this Agreement, to take advantage of any of its rights. hereunder,
or to declare any Person in default with respect to the Company, irrespective of
ho w long that failure continues, does not constitute a waiver by that Person of
its rights with respec t to that Person or its rights with respect to that
default until the applicable statute of limitations period has lapsed. All
waivers and consents hereunder shall be in writing and shall be delivered to the
other Members in the manner set forth in Section 12.1. Section 12.5
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions thereof or the validity
or enforceability of the offending ter m or provision in any other situation or
in any other jurisdiction. Section 12.6 Successors; No Third-Party
Beneficiaries. This Agreement is binding on and inures to the benefit of the
Members and their respective heirs, legal representatives, successors and
permitted assigns. Nothing in this Agreement shall provide any benefit to any
third party or entitle any third party to any claim, cause of action, remedy or
right of any kind, it being the intent of the Members that this Agreement shall
not be construed as a third-party beneficiary contract. Section 12.7 Entire
Agreement. This Agreement, including the Exhibits and Schedules attached hereto
or incorporated herein by reference, and together with the Purchase Agreements ,
constitutes the entire agreement of the Members with respect to the matters
covered herein. This Agreement and the Purchase Agreements supersede all prior
agreements and oral understandings among the parties hereto with respect to such
matters, including the Second A&R LLC Agreement. Section 12.8 Public Statements.
Neither the Company, the Manager nor any Member shall issue any public
announcement, statement or other disclosure before Consulting with the Manager
and the other Members (including a right to review in advance and comment on
such proposed disclosure) to the extent such public announcement or other
disclosure specifically identifies the Manager, any Member or such Member's
Affiliates (other than Affiliates of the disclosing Party), includes the
detailed terms of this Agreement or any Purchase Agreement or describes the Tax
structure or Tax treatment of the transactions contemplated by this Agreemen t
and the Purchase Agreements and will not make such issuance without the consent
of the Manager and all of the Members; provided that if such disclosure is
required by any Law or by obligations pursuant to any listing agreement with, or
requirement, rule or regulation of, any national securities exchange, each other
Member shall be deemed to have consented to such disclosure two Business Days
(or in the case of disclosure pursuant to an 8-K filing, one Business Day) after
receiving the proposed disclosure if the reviewing Member has not requested
Consultation or if the disclosing Member has Consulted with the reviewing Member
regarding the proposed disclosure during such period. Copies of all proposed
disclosure that is subject to this Section 12.8 shall be sent by tl~e Person
proposing to make such disclosure by e-mail to eac h 58



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment064.jpg]
other Person entitled to Consult regarding such disclosure at the e-mail
addresses specified on Exhibit B for such other Persons and including in the
case of each Investor, by e-mail to such Investor's Representatives specified on
Exhibit B. Neither the Company, nor the Manager nor any other Member will,
without the prior written consent of the applicable Member, in each instance,
(a) use in advertising, publicity, or otherwise the name of any Member or such
Member's Affiliates, or any partner or employee of such Member or an Affiliate
of such Member, nor any trade name, trademark, trade device, service mark,
symbol or any abbreviation, contraction or simulation thereof owned by such
Member or any Affiliate of such Member, or (b) represent, directly or
indirectly, that any product or any service provided by the Company has been
approved or endorsed by such Member or its Affiliates. Notwithstanding anything
contained in this Section 12.8 to the contrary, neither the Manager nor any
Member shall be prohibited from publicly disclosing that, and shall not be
required to Consult with the other Party in connection therewith, the Manager or
such Member has entered into this Agreement or any other Transaction Agreement
(as defined in the Purchase Agreements) so long as such public disclosure does
not directly or indirectly identify the other Members or the Affiliates thereof,
or the terms of the Transaction Documents. For the avoidance of doubt, nothing
in this Section 12.8 shall limit such Person's obligation to disclose
information pursuant to Section 12.12. Notwithstanding the foregoing, nothing in
this Section 12.8 shall apply to an announcement, statement or disclosure by a
Member regarding such Member's Affiliates or a use by a Member of the name or
mark of its Affiliates. Section 12.9 Applicable Law. THIS AGREEMENT, INCLUDING
THE INTERPRETATION, CONSTRUCTION, VALIDITY AND ENFORCEABILITY HEREOF, WILL BE
GOVERNED BY THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO THE CONFLICT OF
LAWS RULES THEREOF. Section 12.10 Further Assurances. In connection with this
Agreement and the transactions contemplated hereby, each Member shall execute
and deliver any additional documents and instruments and perform any additional
acts that maybe reasonably required or useful to carry out the intent and
purpose of this Agreement and as are not inconsistent with the terms hereof.
Section 12.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart. A facsimile or
other electronic transmission of this Agreement bearing a signature on behalf of
a Member, the Manager or the Company will be legal and binding on such Person.
Section 12.12 Confidentiality. The Members shall, and shall cause their
Affiliates and their respective stockholders (other than the holders of the
publicly traded stock of a Member or its Affiliates), n7embers, subsidiaries and
Representatives to, hold confidential all information they may have or obtain
concerning the other Members or the Company and its assets, business, operations
or prospects or this Agreement (the "Confidential Information"); provided,
however, that Confidential Information shall not include infarmation that (a) is
or becomes generally available to the public other than as a result of an
unauthorized disclosure by a Member or any of 59



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment065.jpg]
its Representatives, (b) is or becomes available to a Member or any of its
Representatives on a nonconfidential basis prior to its disclosure by the
Company or its Representatives, (c) is required or requested to be disclosed by
a Member or any of its Affiliates or their respective stockholders, members,
subsidiaries or Representatives as a result of any applicable Law or rule or
regulation of any stock exchange, (d) is required or requested by the IRS or any
other Taxing authority in connection with the Facility or Tax Credits relating
thereto, including in connection with a request for any private letter ruling,
any determination letter or any audit or (e) is otherwise subject to legal,
judicial, regulatory or FINRA (or any successor thereto) requests for
information or documents. Subject to the provisions of Section 12.8, if such
party is required or requested to disclose any Confidential Information as
described in clause (c) or (e) above, such party will, to the extent not
prohibited by Law provide the other Members with prompt Notice and will disclose
only that portion of such Confidential Information that is legally required to
be furnished. In the case of disclosures to the IRS described in clause (d)
above, a disclosing Member will obtain reliable assurance that, to the maximum
extent permitted by applicable Law, such information will not be made available
for public inspection pursuant to Section 6110 of the Code. Nothing herein shall
be construed as prohibiting a party hereunder from using such Confidential
Information in connection with (i) any claim against another Member hereunder,
(ii) any exercise by a party hereunder of any of its rights hereunder and (iii)
a disposition by a Member of all or a portion of its Membership Interest or a
disposition of an equity interest in such Member or its Affiliates, provided
that such potential purchaser shall have entered into a confidentiality
agreement with respect to Confidential Information on customary terms used in
confidentiality agreements in connection with corporate acquisitions before any
such information maybe disclosed. Notwithstanding anything to the contrary set
forth herein or in any other agreement to which the Members are parties or by
which they are bound, the obligations of confidentiality contained herein and
therein, as they relate to the Company, shall not apply to the U.S. federal Tax
structure or U.S. federal Tax treatment of the Company or the Transaction
Agreements (as defined in the Purchase Agreements), and each Member (and any
employee, representative, or agent of any Member hereto) may disclose to any and
all Persons, without limitation of any kind, the U.S. federal Tax structure and
U.S. federal Tax treatment of the Company, this Agreement and the agreements
referenced herein. The preceding sentence is intended to cause an investment in
the Company not to be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Code and shall be construed in a manner consistent with such purpose. In
addition, each Member acknowledges that it has no proprietary or exclusive
rights to the Tax structure of the Company or any Tax matter or Tax idea related
to the Company. For the avoidance of doubt, nothing in this Section 12.12 shall
limit such Person's right to disclose information pursuant to Section 12.8.
Section 12.13 Joint Efforts. To the full extent permitted by Law, neither this
Agreement nor any ambiguity or uncertainty herein will be construed against any
of the parties hereto, whether under any rule of construction or otherwise. On
the contrary, this Agreement has been prepared by the joint efforts of the
respective attorneys for, and has been reviewed by, each of the parties hereto.
60



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment066.jpg]
Section 12.14 Waiver of Jury Each party hereto knowingly and intentionally,
irrevocably and unconditionally waives trial by jury in and as to any legal
action or proceedin g relating to this Agreement and for any claim,
counterclaim, cross-claim or third-party claim therein. Section 12.15 Specific
Performance. The Members agree that irreparable damage will result if this
Agreement is not performed in accordance with its terms, and the Members agree
that any damages available at Law for a breach of this Agreement would not be an
adequate remedy. Therefore, to the full extent permitted by Law, the provisions
hereof and the obligations of the Members hereunder shall be enforceable in a
court of equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate injunctive relief may be applied for and granted in
connection therewith. Except as otherwise specified in this Agreement or the
Purchase Agreements with respect to exclusive remedies, such remedies and all
other remedies provided for in this Agreement shall, however, be cumulative and
not exclusive and shall be in addition to any other remedies that a Member may
have under this Agreement. Section 12.16 No Duplication. Any liability for
indemnification or other money damages under this Agreement shall be determined
without duplication of recovery. Without limiting the generality of the prior
sentence, if a statement of fact, condition or event constitutes a breach of
more than one representation, warranty, covenant or agreement which is subject
to indemnification or other remedies for money damages under this Agreement,
only one recovery of damages shall be allowed. Section 12.17 Survival;
Limitation on Liability. All indemnities and reimbursement obligations made
pursuant to this Agreement shall survive dissolution and liquidation of the
Company until expiration of the longest applicable statute of limitations
(including extensions and waivers) with respect to the matter for which a Person
would be entitled to be indemnified or reimbursed, as the case maybe. In
addition to the provisions of this Agreement, each Investor's liability under
this Agreement is subject to the cap on liability set forth in Section 8.2 of
the applicable Purchase Agreement. Section 12.18 Enforcement Costs. In the event
of any action, suit or proceeding, at law or in equity, among the parties hereto
relating to the enforcement of the parties' rights and obligations under this
Agreement, the party that prevails in such action, suit or proceeding shall be
entitled to reimbursement from the non-prevailing party of its costs and
expenses reasonably incurred relating to such enforcement, including reasonable
attorney's fees; provided, that if a party prevails on some but not all issues
in such action, suit or proceeding, then the costs and expenses between the
parties shall be allocated in proportion to damages, and if damages are not an
appropriate measure, as the court may determine. [Remainder of page
intentionally left blank] 61



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment067.jpg]
IN: WITNESS W1;I.LR~t7~', the ~~i•ties Dave ca~~sed il~i~ "1'13irc~ Amer7ded and
ite~tat~~i Lirt~it~ ci Liak~ility Ccarnpany A~;i•e:etnerlt tc~ be drily executed
ari~i delivered ens ~f the ciat~. #first abt~ve w~•ittG►~. INITIAL MANAGTNG
MEMBER: GG~-,~ P, Lt,C B~: Name: t36J ~ t~~°{....C~., 't`itl~; ~~ ~.~'~ t 't°~
~-t~ ~ [Signature Page to Third Amended and Restated Limited liability Company
Agreement of RCM6, LLC]



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment068.jpg]
I' Charles 5. McNerl ~ [Signature Page to 'Chird Amended and Restated Limited
Liability Company Agreement of RCM6, LLC]



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment069.jpg]
LIBERTY INVES'T'OR: Liberty Clean duels 2, LLC B~: _ __ Name: Tim P. Lennennan
Title: Senior Vice President [Signature Page to "Third Amended and Restated
Limited Liability Company Agreement of 1ZCM6, 1,1~C]



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment070.jpg]
;1° t; . ADA-RC1Vt6 LLC By: Naive: L. Heath Sampson Title: Manager [Signature
Page to Third Amended and Restated Limited Liability Company Agreement of RCM6,
LLC]



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment071.jpg]
Schedule 8.10 Insurance Coverage Policy Limit Property $ISM any one occurrence,
including real (Including Mobile Equipment & &personal property, EDP, Inventory,
Transit) Coal, Mobile Equipment General Liability $2M/agg; $1 M/occ,
Prod/Complet Ops, Personal/Adv Inj; $1 M Premises; $ l Ok Med $1M EBL Auto $1 M
Liability; $1 M UUIJNI; $Sk Med Workers Compensation Statutory limits; $1 M
Employers Liability including ND Stop Gap Workers Compensation - WA Statutory
limits Umbrella $SOM (Underlying are GL, Auto, EBL, Stop Gap, EL) Crime/ERISA
$SOOk Pollution Liability $ l 00M ($90M of which is specific to the refined coal
operations located at the Centralia power plant site) RCM6, LLC shall be an
Additional Insured on all insurance policies required herein. 2. Each Member
and, if requested by a Member, the controlling equity holders of such Member
shall be named as an Additional Insured on all insurance policies required
herein and as a Loss Payee under property insurance policies, as their
respective interests may appear. All required insurance shall apply on a
pi-iinary and non-contributory basis. 4. All policies shall waive subrogation
against Additional Insureds.



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment072.jpg]
5. All policies shall contain provisions that provide at least thirty (30) days
prior written notice to Named and Additional Insureds of any cancellation,
suspension or non-renewal of coverage, except for cancellation due to
non-payment of premium in which case ten (10) days' notice is provided.
Certificates of Insurance evidencing the insurance required above will be issued
to the Additional Insureds. 6. All claims-made liability coverages (including,
without limitation, all pollution liability coverages) shall remain in full
force and effect for at least two years after the end of the term of the
Company.



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment073.jpg]
EXHIBIT A Diagram of the Facility [Please see attached.) Exhibit A-1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment074.jpg]
.~ W



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment075.jpg]
15 14 ~ 13 12 __. it 70 ',, g ~ _.~ 7 ~ 6 `' 4 .. _.._3 __.___~. ~_~. ~ ~' I
_'__ _ _ _ ... . N '.. '. _ ~. ~ ~ q _ < i i LEGEND ABBREVIATION S ___._.. _.
____. ~ I colic coNca ~ ..... non — aiF — LANE DiPMETER '. ~. '~....~ EXAR OV A
..._ _~___ ss E%SANiTgRY SEWER ELfI EIEVNT10 N _~~: ~_.'. ~ ' — EL FO Ov✓ i Ry
FNOVE Dft T ~ .._ ~ . --uy e EX Si00.M SEWE R E CTR~C SOUND ryB R ~ F, g : ~~~
~E ~` —v--a~— EX WPTER LNE TYP CAL B S` :, ~. -..-.... "~ i ''• g _. 1 ,'~ ~~ m
~ 22395 vaOFO5ED SPOT ELEVATIO N g' ~ ' I W '.. .,... w _ . ' r :..~-. ... .,~
.... ' .~ ..... ... .......... ........ . w ..... ......... ..... ... N52 ) I 50
0 ~~ ~ i 11/1'C F. ~. Ci i ~ ~ _~ I ~ ~ ~ VSPHPLT-~ rzPANS DN L I y<~CHnMFER
~'.. $: i ''' ~~ ~ i ~ ~ PA EU~ENi _ OI i ._ _. . z p ', '. ..... ~.. _. . ~ . ,
S i ~ i '. ~; l~ ~` e, '.... (T00.) ~ FILL w~iH 1•WAS EO-~ i 3. 0 WEEP HOLES R 1
m Q CRUSHE~L MESTONE ~ I @ 0'os ~ r pS P ~ENT I~ ` ~ i " ,. ~^ ~ ROVIDE 112
IPAVEM __"" _ ' ''. ~ ~G ~t \. ____ GUTS Ai t0o.ON RO L ~~ . i :. y: . - ~ ~:
STA MESS WARE CLOT H - I',. . . .... ~ ~ ~ '. i i a. b as~iz a .. B E ___ h I ba
KE Y ' O . .. ~ CONC fiT E - _► EX WALL 11295 _ BETA N O WFLL ~~ ~~ „ .,~\ \ ~ ~
F ~•: ~ - ~ 15295 : . ~ -320.66 6 ~ ~ c . _.. Z ~~ v .. ~._~ ' _. . .. .....
2)2.85 n '. _ - - ~. `3Y1.95-~--~ VE FY ZOOO PSF MIN FpR IIN~ISTURBED FAR M M%T
\~ ~ '~ ~ ~~ R'BEARINGCPPNCIt t OF'F10E/BftEnl( I&1THROOM1I --- - oA roi F ~ rs
'E o ~ ,t '' ~ ~ o ~ ~ ` ~ n3+¢ RETAINING WALL SECTIO N .\ ~ R~ ~ s r ~ Y # ~ s
~ ° ~ Nor roswi e raw oo G '~ ~ ~ a ~ , { ~ _ i ___ -- - - N 52]<0 0 xCaE -- ..
CGP rttPG N _ _ (S ES T no wn n M lOH ~~~~ (B x<Ol ._ ... . . i - 9 7 M9(OH7 — M
H ~ - _._ _ _ . rnee -~'i-~ em~mHc ~: ~ —._ .___ _ ; ~,o, ~ a Ot T _.. . DE Ol S
H ~... taut __—_— H LRUS E R _ _ _ ~' ~ ~SSUEO FOR CONSTRUCTION i ~0-2&1)'' . ~
BILFINGEP IN~USTPIAL SERVICES INC { ~ - - ENGINEEPIN G GENERAL GRADING USE OF
SITE e~~nuces~,^~~"n;~;~;~my ~rc ME^ — _ ~ i ELOCntiOry O~~rvDERGROUN~UTiLrt1ES.
EITfFR SMOwx OR NOT 1 ELEVAT TAE ExiSTi~vGSURGnLESNnLL eE ~t4TCHED NT THE EDGES
t, nSTaGiNGAREn WiILBE PROVIDED FOR CONTPALTOR'S USE IN CENTRAUA, W A e ' THE
VERIFICATION OF iM 10.u50 F SH(IWN ON THESE VLnH5, 5unll6E THE RE5PoN5iBI~Itt OF
THE COMRACTOR. FUDSMnLL BE OF NEW PAVEMErvi. RECENINGSTORiHG EOl11PMENT A~vD
MPTERinLS.PV.CEAIEM OFA yP a ~ x i IOCnTED PRIOR TO
TRErvCHiHG.E%CPVATiON.GRnpiNG OR CAuSTRUCTION. THESE Z. YO FRE45H4LL BE CIEAREO
WITHOtR PEFMI5510N OF tHEOWYER. GONSTRUCiION TRhILER, EfG UPON COMGIEfION OF
CONSTRUR10N, Tt1E ....~ 'i PROViSiONS SMhLL IN UO Wnv nBSCLVE nNV PnRTY FROM
COMPLYING WITH 1HE ~. FILL ~tACED UNDER PFVED SURFACE55HALL BE CQNPACTED TO NT
LEl5T 9B STAGING AREA SHNLL BE FULLY RESTORED TO ~iS ORIGINN. fANORION. `~~ ~
0'~ --""'-"-"""- - 4 s UNDERGRODUOFnC~L~T'Sn~E1v N~u~OnMnGE aREVExTtON
nCT.Gw.PTER 3f9. R5vA. vERCEM OF STANpAftD/MO~IFIEO P0.0CTOR~0.5TM Od9By(nSTM D
-ASST 2. CONTRA4TOft 5HNLL RESTRICT R50PEMTIOnS TO THE IMMFDNiEV1GINrtY ~"^""" 4
()~ CLEAN C~Q~$~~UT~~N$ ~ I— - - CONTMCTOR SNnLL irvSPECT THE PREMISESTO
~ETEFMINE Tf~E LONDrtiON5 UNDER A%IMUM ~ENSiiV UNLE550TiERWISE SPECIF1E0 BV
LOCAL GOVERNING OF iNE WORK A55HOWNON TiESE PUNS. ~~A ~L ~, ~ '\. SITE PLAN ~ M
~ E wORK 5iO8E 00NEnxO TnEKNDAND AMWNT OF MNTER AL5 T09E REUOVEo. nUTHORYry SVEC
~CPTIONS. TESTING SHAlL BE VERiFlE00v A5g15 V ~, GO TRnCTOR SHn~~nCCEVT THE SITE
CONDrt OxS /S iOUrvD ENG NEED a ~ l ~ ', nLL BE 1nttEN i0 vREVENT DaunGE TO EX
ST NG S~RUC'IIRES THAT ARE TO REMA N ~ _ _ 0 G DPROPENry Sr+n~t 6E REPA PED OR
REntOVEO nN~REPtACED nT THE * )~i -" E onn v O CTORS COSia50~RECTE00~THE OWNER.
~ ` ~ °'E .... '~ ~~~I .- . E LS nND WORHMahSHP FOR
PNVCMENTS/+N~OTHERMSCELLANEOVS STEMS SHALL BE I xP °~^'^ "'s "" ' ° °'..—. I
MEo~N000vs,a~~.Eo Ha«aRow~Ew,~,~EaEo~REME.,,s.~o i ~4'.~. _ = o ~ E~ F ~
-----~---- I i ~_ _--L ; - ~soF.,,E~~,,.~o~FA~~~a oar. i c~oi o Exhibit A- 2



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment076.jpg]
EXHIBIT B Members and Membership Interests Member Name and Address Membership
Interest CCS-AE, LLC 0.2 percent c/o Clean Coal Solutions, LLC 5251 DTC Parkway,
Suite 825 Greenwood Village, CO 80111 Attention: Jim Zerefos Facsimile: (303)
751-9210 Email: jzerefos@cleancoalsolutions.com With a copy to (which shall not
constitute Notice): Davis, Graham &Stubbs LLP 1550 17ti' Street, Suite 500
Denver, CO 80202 Attention: Brian Boonstra and Randall E. Hubbard Email:
brian.boonstra(a~d~slaw.com randy.hubbard(cryd slaw.com Liberty Clean Fuels 2,
LLC 49.9 percent 12300 Liberty Boulevard Englewood, CO 80112 Attention: General
Counsel Facsimile: (720) 875-5382 Email : legalnotices@libertymedia. com With a
copy to (which shall not constitute Notice): Sherman &Howard L.L.C. 633 17th
Street, Suite 3000 Denver, CO 80202 Attention: Joanne Norris, Esq. Facsimile:
(303) 298-0940 Email: jnorris@shermanhoward.com The Liberty Investor's
"Representatives" for purposes of Section 8.1(c) means: Roger Tullberg at roger
libertymedia.com Exhibit B-1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment077.jpg]
Member Name and Address Membership Interest Tim Lenneman at
tim@libertymedia.com, Craig Troyer at Craig@libertymedia.com or such other
individuals as may hereafter be designated by the Liberty Investor. ADA-RCM6 LLC
24.95 percent c/o ADA-ES, Inc. 9135 S. Ridgeline Blvd, Suite 200 Highlands
Ranch, CO 80129 Attention: L. Heath Sampson Facsimile: (303) 734-0330 Email:
heath.sampson@adaes.com With a copy to (which shall not constitute Notice):
Fortis Law Partners LLC 1900 Wazee Street, Suite 300 Denver, CO 80202 Attention:
Julie A. Herzog Facsimile:. (303) 567-8989 Email: jherzog@fortislawpartners.com
Charles S. McNeil 24.95 percent c/o NexGen Resources Corporation 5251 DTC
Parkway, Suite 825 Greenwood Village, CO 80111 Facsimile: 303 751 9210 Email:
cmcneil@nexgen-group.com With a copy to (which shall not constitute Notice):
Brian C. Humphrey c/o NexGen Resources Corporation 5251 DTC Parkway, Suite 825
Greenwood Village, CO 80111 Facsimile: 303 751 9210 Email: bhumphrey@nexgen-
group. com Exhibit B-1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment078.jpg]
EXHIBIT C Operating Protocols OPERATING PROTOCOLS Certain Definitions Applicable
to the Operating Protocols "ASTM" has the meaning set forth in "Coal Sampling
Procedures" below of this Exhibit C. "Refined Coal Guidance" means IRS Notice
2010-54 and such other guidance issued by the IRS supplementing, amending or
superseding IRS Notice 2010-54. "Redetermination Test" means a test conducted by
the Operator on behalf of the Company as provided in Section 6.04 of the Refined
Coal Guidance, unless otherwise agreed to by the Company, that conforms to the
Coal Sampling Procedures or the Pilot Scale Testing Procedures, as applicable.
"Coal Sampling Procedures" means the redetermination procedure set forth in
"Coal Sampling Procedures" below of this Exhibit C in accordance with Section
6.04(2)(b) of the Refined Coal Guidance or any subsequent or successor provision
or provision of any Revised Coal Sampling Guidance comparable thereto. "Pilot
Scale Testing Procedures" means the redetermination procedure set forth in
"Pilot Scale Testing Procedures" below of this Exhibit C in accordance with
Section 6.03(2)(a) and 6.04(3) of the Refined Coal Guidance or any subsequent or
successor provision or provision of any Revised Pilot Scale Testing Guidance
comparable thereto. "Revised Coal Sampling Guidance" has the meaning set forth
in "Coal Sampling Procedures" below of this Exhibit C. "Revised Pilot Scale
Testing Guidance" has the meaning set forth in "Pilot Scale Testing Procedures"
below of this Exhibit C. "Owner-Specific IRS Guidance" means the written
guidance from the IRS to the Company set forth in a PLR, a determination letter
or other written guidance from the IRS with respect to transactions contemplated
by the Operating and Maintenance Agreement or in relation to the Facility.
"Federal Tax Authority" means (a) the United States Treasury Department, (b) the
IRS, (c) the United States Tax Court, (d) the United States Board of Tax
Appeals, (e) any other court of the United States in connection with its
exercise of original, trial or appellate jurisdiction over any case involving
federal tax matters, and (~ any successor to any of the foregoing, or any new or
other Governmental Body having jurisdiction or authority over federal tax
matters. Exhibit G 1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment079.jpg]
"Coal Sampling Technology Changes" has the meaning set forth in "Coal Sampling
Procedures" below of this Exhibit C. ' "Pilot Scale Testing Technolo~v Changes"
has the meaning set forth in "Pilot Scale Testing Procedures" below of this
Exhibit C. Coal Sampling Procedures The Operator shall conduct coal sampling and
have laboratory analysis performed by an American Society for Testing Materials
("ASTM") certified laboratory for Redetermination Test purposes as provided in
Section 6.04(2)(b) of the Refined Coal Guidance. In the. event the Refined Coal
Guidance or the Owner-Specific IRS Guidance is supplemented, amended, superseded
or otherwise modified by any subsequent written guidance issued by the IRS or
other Federal Tax Authority, including without limitation the original issuance
of any Owner-Specific IRS Guidance ("Revised Coal Sampling Guidance"), or if
testing methodology applicable to sulfur or mercury are promulgated, amended,
superseded or otherwise modified by ASTM, or if technology specified in this
procedure evolves or becomes obsolete ("Coal Sampling Technology Changes"), the
Operator may recommend revisions to this procedure, and the Company shall make
the final determination with respect to approval of and implementing any changes
to this procedure required or permitted by such Revised Coal Sampling Guidance
or Coal Sampling Technology Changes, considering technical advice from a
recognized expert in the field of interest (i.e., coal sampling/laboratory
analysis); provided that the Company's approval of any revisions to this
procedure recommended in good faith by the Operator shall not be unreasonably
withheld, conditioned or delayed. The Coal Sampling Procedure is described
below: The Operator shall collect samples of feedstock coal and refined coal
during the emissions qualification test conducted under Section 6.03 of the
Refined Coal Guidance. Thereafter, within six months after such date, the
Operation shall collect another set of samples of feedstock coal and refined
coal for re-determination testing. The Operator shall cause the samples to be
analyzed for mercury and sulfur content and compared to mercury and sulfur
content of the raw and refined coal samples obtained during the section 6.03
emissions qualification testing. ~~If the sulfur and mercury content of both the
feedstock coal and the refined coal, on average, do not vary by more than 10
percent below the bottom (nor by more than 10 percent above the top) of the
range of the sulfur content and range of the mercury content of the feedstock
coal and the refined coal used in the most recent determination pursuant to
section 6.03, then the process is deemed to have passed the section 6.04(2)(b)
re-determination. Sample Collection All coal samples will be collected from
moving coal belts upstream and downstream of the refined coal facility. Samples
will be collected using a collection device that reaches over the moving belt
and collects apart-stream cut of the coal on the belt. Each sample will weigh a
minimum of one pound (or such other larger amounts so as to permit the
laboratory to produce Exhibit C-2



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment080.jpg]
sufficient combustion emission data to permit the laboratory to come to a
reliable conclusion) and will be immediately transferred to a labeled plastic
bag and sealed to prevent moisture loss. Sample FrequencX Prior to the original
3-hour section 6.03 emissions qualification testing of refined coal, at least 15
samples will be taken, with provisions for bunker size to approximate the coal
actually burned during that testing period. No more than six months shall laps
between each section 6.03 emissions qualification or section 6.04
re-determination. For each section 6.04 re-determination, another set of samples
will be collected and analyzed. Sample Preparation Coal samples will be prepared
for analysis using procedures in ASTM D2234. The samples will then be crushed
and further prepared for analysis according to ASTM method D2013. Sample
Analysis &Reporting Standard laboratory techniques will be used to measure
sulfur and mercury content of the coal samples. The sulfur and mercury content
of the coal samples collected during the section 6.03 emissions qualification
testing will be compared to the sulfur and mercury content of a set of coal
samples collected during the re-determination period. Pilot Scale Testing
Procedures The Operator will conduct, or will engage a third party to conduct a
pilot scale test as provided in Section 6.03(2)(a) of the Refined Coal Guidance
using the following pilot scale testing procedures. In the event the Refined
Coal Guidance or the Owner-Specific IRS Guidance is supplemented, amended,
superseded or otherwise modified by any subsequent written guidance issued by
the IRS or other Federal Tax Authority, including without limitation the
original issuance of any Owner-Specific IRS .Guidance ("Revised Pilot Scale
Testing Guidance"), or if technology specified in this procedure evolves or
becomes obsolete ("Pilot Scale Testing Technology Changes"), the Operator may
recommend revisions to this procedure, and the Company shall make the final
determination with respect to approval of and implementing any changes to this
procedure required or permitted by such Revised Pilot Scale Testing Guidance or
Pilot Scale Testing Technology Changes, considering technical advice from a
recognized expert in the field of interest (i.e., pilot scale testing
procedures), provided that the Company's approval of any revisions to this
procedure recommended in good faith by the Operator shall not be unreasonably
withheld, conditioned or delayed. The Pilot Scale Testing Procedures is
described below: Combustion Test A 2-day test series will be conducted using a
demonstration pilot-scale combustion furnace to establish the emissions
reduction that is achieved for both NOx and Hg when Refined Coal produced from
Power River Basin subbituminous Coal, as well as coal from the coal mines
commonly referred to as the Spring Creek Mine, the Decker Coal Mine and the
Absaloka Mine Exhibit C-3



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment081.jpg]
in the northern portion of the Powder River Basin (or such other Coal as is
designated by the Company) is fired in acoal-fired, steam producing boiler of a
size and type commonly used in commercial operations. During each day of the
test, steady furnace operating conditions shall be maintained, including
combustion air and other - operating conditions as specified by the Company.
Gaseous emission levels of O2, NOX, SO2, CO, and COZ will be monitored and
recoded during each test period. Hg sampling will be conducted using a
continuous mercury monitor ("CMM") at the electrostatic precipitator ("ESP")
outlet to establish reductions from feedstock levels when the refined coal is
fired. The combustion test facility's ("CTF") ESP operating at conditions as
specified by the Company. NOX emission levels will be continuously monitored and
recorded by the gas analyzers located at the furnace exit and at the ESP outlet
to determine the level of NOX emissions reduction. Hg emissions will be
monitored and recorded by CMMs set up at the ESP outlet to determine the level
of Hg emissions reduction. Both untreated feedstock Coal and Refined Coal will
be tested. Upon completion of feedstock Coal testing and sampling, the remaining
fuel in the coal feeder will be removed, and the Refined Coal will be loaded
into the feeder for the remainder of testing. Combustion Test Facility The CTF
is a balanced-draft furnace that meters primary air, secondary air, overfire
air, and fuel feed rate to maintain a stable combustion environment for testing.
A schematic of the furnace and auxiliary systems is provided in Figure 1.
Combustion gases (O2, COZ, CO, NOx, and SOZ) are monitored online at two
locations: the furnace exit and the stack (ESP outlet). The data collected by
the analyzers are continuously recorded by the CTF data acquisition and control
program. An ESP will be used for particulate control during these tests. Mercury
concentrations at the ESP outlet will be continuously monitored and recorded by
extractive sampling from the flue gas ductwork and will be analyzed by a CMM. t
Stack: Tertiary , V'ulvorl~ad Cr~~E fir feeder 'I Cn71 Jn~~;ctio~i ~~ PO~~
Secondary -,,Air ''.*~, Primary Air and ` Coai ~>~3 `~,r,~y rtltGC3d-la I}t F~r7
I' robp ',arl~ Haat ~Ius Gas Exchangers Sample. g~mpiingPort Cycbr~e N~ 2 ~, ,~
~ 3j~;, . ,; E 1 ~luQ Gas Sainpia Purl NU. 1 Selective Catalytic "Qve~re Air
Reduction Reactor High- Temperature "~aghouse t~~ Writ aCfUbbC:r Flue t;~~
Sam~Sir~ Pori S~~raY Llerlro~ tatic ~lci. a Dryer Prec~pit~ior EcRL'
JG~?74GO.CDR Exhibit C-4



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment082.jpg]
Figure 1. Schematic of the CTF. Refined Coal Specifications Raw Materials (to~be
supplied by the Compan Subbituminous coal from the region known as the Powder
River Basin, as well as coal from the coal mines commonly referred to as the
Spring Creek Mine, the Decker Coal Mine and the Absaloka Mine in the northern
portion of the Powder River Basin. M-45-PCA, a solid or liquid urea, ammonia, or
amine-based material, combined with an alkaline earth metal hydroxide. M-45-PCB,
an inorganic liquid halogen solution that reacts with the mercury in coal
.resulting in changes to the chemical of the mercury, oxidizing more of it, and
promoting capture of the mercury on particulate matter. Process M-45-PCA is
metered and delivered onto each coal conveyor belt using metering weigh belts
and conveyors. The metering weigh belts will be calibrated to correlate to mass
add rates of M- 45-PCA. M-45-PCA application rates is controlled by speed of the
weigh belts. M-45-PCB is supplied to each coal conveyor belt by individual pumps
calibrated to correlate pump milliamps to mass add rates of M-45-PCB. M-45-PCB
application rate is controlled by the amperage to the pumps. M-45-PCA
Application Rate: 0.4% by weight of coal, comprised of the following: M45-PC-A1:
0.08% by weight of coal M45-PC-A2: 0.16% by weight of coal Water: 0.16% by
weight of coal M-45-PCB Application Rate: 3 ppm. Process Verification and
Quality Control Chemical usage for M-45-PCA and M-45-PCB will be compared with
Refined Coal production as measured by each of the coal conveyor weigh belt
scales as follows: 1. The Operator personnel will monitor application rate to
each coal conveyor belt as recorded in the computer database system, and compare
the rate to coal belt mass rates. Exhibit C-5



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment083.jpg]
2. The computer database will automatically calculate daily totals for
application of M-45- PCA and M-45-PCB, and Refined Coal production. The Operator
personnel will review this report daily, and the daily information will be
compiled into daily, weekly and monthly reports. Exhibit C-6



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment084.jpg]
EXHIBIT D Site That portion of the Site on which the Facility is located and the
immediate area around the Facility necessary for or incident to the operation of
the Facility for the production of Refined Coal is depicted in the image below.
Exhibit D-1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment085.jpg]
~ ~ ~l ~ $ C. t _' i~ J ;J. y ~ p._ C` 7 ,•. ', ~. a Y ~Y j ~ ~s /, ~~~f. s-, ~
} "~ 7~~ s .~o~ a ~ jf f .. 3':L: J L F 4 f 4: f J '`r~ r' j ~ +~~ k 6 j ~ 4 y
~p `! i J ~ x ~'+ ~ ' ~~L7 ~~r ~~ ~~ Exhibit D-2



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment086.jpg]
EXHIBIT E Reconveyance Representations and Warranties (a) Member is either (i) a
corporation or limited liability company duly formed, validly existing and in
good standing under the laws of the state of its jurisdiction and has all
requisite power and authority to transfer the Membership Interest to the Seller
Designee as contemplated by the Amended and Restated Limited Liability Company
Agreement of the Company or (ii) an individual. (b) Member owns all of the
Membership Interest purchased by Member pursuant to its Purchase Agreement,
except for any interest transferred by Member in accordance with the terms of
the Amended and Restated Limited Liability Company Agreement of the Company. (c)
Member has absolute record and beneficial ownership and title to all of the
Membership Interest held by Member, free and clear of any_ Encumbrances except
Encumbrances under the Amended and Restated Limited Liability Company Agreement
of the Company and liens for taxes not yet due and payable. (d) Member has all
requisite power and authority to execute, deliver and perform the documents
necessary to effect the transfer of the Membership Interest from Member to the
Seller Designee and such documents have been duly and validly executed and
delivered by Member and constitute Member's legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject, however, to the
effects of Bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect relating to the rights and remedies of creditors as
well as to general principles of equity whether considered at law or in equity).
(e) Neither the execution, delivery and performance by Member of the documents
necessary to effect the transfer of the Membership Interest from Member to the
Seller Designee nor the consummation of the transactions contemplated thereby
will (i) (if Member is not an individual) conflict with or result in any breach
of any provision of the organizational or charter documents of Member; (ii)
violate (or give rise to any right of termination, cancellation or acceleration
under) any of the terms, conditions or provisions of any material contract,
instrument or obligation to which Member is a party or by which Member is bound;
or (iii) to Member's knowledge, violate any Law or any material license,
franchise, permit or authorization applicable to or affecting Member or any of
its assets, other than any license, franchise, permit or authorization
applicable to or affecting the Company or any of its assets. (~ No declaration,
filing or registration with, or notice to, or authorization, consent or approval
of any Governmental Body or any other Person that has not been made or obtained
is necessary for the execution, delivery and performance by Member of the
documents necessary to effect the transfer of the Membership Interest from
Member to the Seller Designee or the consummation by Member of the transactions
contemplated thereby; provided, however, that the Member is not snaking any
representation or warranty regarding any actions that may be required Exhibit
E-1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment087.jpg]
under any license, franchise, permit, authorization or contract to which the
Company is a party or by which the Company is bound or affected. Exhibit E-2



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment088.jpg]
EXHIBIT F Form of Seller Designee Agreement This Seller Designee Agreement (this
"Agreement"), dated as of [DATE], is by [NAME] (the "New Seller Designee") for
the benefit of OE-TO, LLC, a Colorado limited liability company (the "Seller")
RCM6, LLC, a Colorado limited liability company (the "Company"), and each Member
of the Company (including Persons admitted as Members after the date of this
Agreement). Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the LLC Agreement (as defined below).
WHEREAS, the New Seller Designee has been nominated to serve as the Seller
Designee under the Amended and Restated Limited Liability Company Agreement of
the Company (the "LLC Agreement"); WHEREAS, Section 3.13 of the LLC Agreement
provides that, before the nomination of a Seller Designee will be effective, the
nominated Seller Designee must execute and deliver this Agreement to the Company
and each Member; and WHEREAS, the New Seller Designee desires to make effective
its nomination as Seller Designee. NOW, THEREFORE, for value received, in
consideration of the agreements herein contained and other good and valuable
consideration, receipt and sufficiency thereof being hereby acknowledged, the
New Seller Designee hereby agrees as follows: 1. Acceptance of Nomination. The
New Seller Designee hereby accepts its nomination as Seller Designee and agrees
to perform and be bound by all the terms, conditions and covenants of and
assumes the duties and obligations of the Seller Designee under the LLC
Agreement effective as of the date of this Agreement. Without limiting the
generality of the foregoing, the New Seller Designee hereby agrees as follows,
without any further action on the part of the Seller, the Company, the Manager,
the New Seller Designee or the transferring Member: (a) New Seller Designee
hereby accepts each Involuntary Transfer effective as of the effective date of
such Involuntary Transfer, as determined in accordance with the LLC Agreement or
the Purchase Agreement, as applicable (the "Involuntary Transfer Effective
Date"); and (b) With respect to each Membership Interest transferred to it in an
Involuntary Transfer, New Seller Designee: (i) hereby confirms that New Seller
Designee will become a Member in place of the transferring Member effective as
of the Involuntary Transfer Effective Date; Exhibit F-1



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment089.jpg]
(ii) hereby assumes the duties and obligations of the transferring Member under
the LLC Agreement to the extent related to the period from and after the
Involuntary Transfer Effective Date; and (iii) hereby assumes the duties and
obligations of the transferring Member under the applicable Purchase Agreement
pursuant to which the transferred Membership Interest was originally purchased
from Seller to the extent related to the period from and after the Involuntary
Transfer Effective Date. 2. Representations and Warranties. As of the date of
this Agreement and as of the date of each Involuntary Transfer, the New Seller
Designee hereby represents and warrants to the Seller, the Company and each
Member (including Persons admitted as Members after the date of this Agreement)
as follows: (a) New Seller Designee is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its jurisdiction, and New Seller Designee has all requisite power
and authority to acquire Membership Interests pursuant to Involuntary Transfers;
(b) New Seller Designee has all requisite power and authority to execute,
deliver and perform this Agreement and to consummate Involuntary Transfers, and
the execution, delivery and performance of this Agreement and the consummation
of Involuntary Transfers have been duly and validly authorized by it, and no
other proceedings or actions on its part are necessary to authorize the
execution, delivery and performance of this Agreement or to consummate
Involuntary Transfers; (c) This Agreement has been duly and validly executed and
delivered by New Seller Designee, and this Agreement constitutes its legal,
valid and binding obligation, enforceable against New Seller Designee in
accordance with its terms (subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect relating to the rights and remedies of creditors as well as to general
principles of equity whether considered at law or in equity); (d) Neither the
execution, delivery and performance by New Seller Designee of this Agreement,
nor the consummation of Involuntary Transfers, will (i) conflict with or result
in any breach of any provision of New Seller Designee's organizational or
charter documents, (ii) violate (or give rise to any right of termination,
cancellation or acceleration under) any of the terms, conditions or provisions
of any material contract, instrument or obligation to which New Seller Designee
is a party or by which any of its assets is bound, or (iii) violate any Law or
any material license, franchise, permit or other authorization applicable to or
affecting New Seller Designee or any of its assets or result in the creation of
any Encumbrances on New Seller Designee or any of its assets (except pursuant to
the LLC Agreement and the Purchase Agreements); (e) As of the date of this
Agreement, there are no actions, suits, claims, arbitrations or other
proceedings, or investigations or inquiries by any Governmental Body or Exhibit
F-2



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment090.jpg]
other Person, that are ongoing or, to New Seller Designee's knowledge, pending
or threatened in writing against New Seller Designee that question the validity
of this Agreement, or that seek to delay, prevent or alter the consummation of
the transactions contemplated hereby, and New Seller Designee is not subject to
any injunction, order or decree of any arbitration tribunal or any federal,
state, local or foreign court that pertains to the Company or that could affect.
any Involuntary Transfer; (~ Any and all Membership Interests acquired pursuant
to Involuntary Transfers will be for New Seller Designee's own account and not
with a view to or for resale in connection with any distribution or public
offering; (g) New Seller Designee is an "accredited investor" within the meaning
of Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act"); (h) New Seller Designee understands that the Membership
Interests have not and will not be registered under the Securities Act and that,
under the Securities Act and applicable rules and regulations thereunder,
Membership Interests maybe resold without registration under the Securities Act
only in certain limited circumstances, and New Seller Designee understands that
no public market now exists for Membership Interests and that it is unlikely
that a public market will ever exist for Membership Interests; (i) New Seller
Designee has had an opportunity to conduct due diligence relating to the Company
and Involuntary Transfers and has received or has been given access to all
documents and information requested by it; (j) New Seller Designee is not
relying on any projection or forecast in respect of the Facility or the
production of Refined Coal provided directly or indirectly by any Member, the
Company or their respective Affiliates; and (k) New Seller Designee is a
Qualified Person. 3. Termination. The New Seller Designee's status as the Seller
Designee for purposes of the Purchase Agreement and the LLC Agreement will
terminate upon the earlier to occur of the Secondary Seller Designee becoming
the Seller Designee in accordance with the terms of the LLC Agreement or the
nomination of a new Seller Designee by CCS-AE .becoming effective pursuant to
Section 3.13 of the LLC Agreement. No such termination shall affect (a) the
duties and obligations of New Seller Designee as a Member with respect to
Membership Interests transferred to the New Seller Designee in Involuntary
Transfers prior to such termination or (b) the rights of the Company and the
Members with respect to breaches of any agreement, covenant, representation or
warranty contained in this Agreement prior to such termination. 4. Governin~aw.
THIS AGREEMENT, INCLUDING THE INTERPRETATION, CONSTRUCTION, VALIDITY AND
ENFORCEABILITY HEREOF, WILL BE GOVERNED BY THE LAWS OF THE STATE OF COLORADO
WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES THEREOF. Exhibit F-3



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment091.jpg]
5. Jury Trial Waiver. Each party knowingly and intentionally, irrevocably and
unconditionally waives trial by jury in and as to any legal action or proceeding
relating to this Agreement and for any claim, counterclaim, cross-claim or
third-party claim therein. [The remainder of this page is intentionally left
blank] Exhibit F-4



--------------------------------------------------------------------------------



 
[exhibit101thirdamendment092.jpg]
IN WITNESS WHEREOF, the New Seller Designee has executed this Agreement as of
the date first above written. [NAME] Name: Title: Exhibit F-5



--------------------------------------------------------------------------------



 